 



EXHIBIT 10.1
EXECUTION COPY
STOCK PURCHASE AGREEMENT
     THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of August 7,
2006 by and among Century Theatres, Inc., a California corporation (the
“Company”), Century Theatres Holdings, LLC, a California limited liability
company (“CTH LLC”), Syufy Enterprises, LP, a California limited partnership
(“Shareholder”), Cinemark USA, Inc., a Texas corporation (“Purchaser”) and
Cinemark Holdings, Inc., a Delaware corporation (“Holdings”).
RECITALS
     WHEREAS, as of the date of this Agreement, CTH LLC owns all of the issued
and outstanding shares of capital stock of the Company (the “Shares”) and
Shareholder owns all of the limited liability company interests of CTH LLC;
     WHEREAS, in accordance with the terms of this Agreement and prior to the
Closing, CTH LLC will distribute all of the Shares to Shareholder and will then
dissolve, and immediately after such distribution and dissolution, as a result
thereof, Shareholder will own all of the Shares;
     WHEREAS, at the Closing, except for the Rollover Shares, Shareholder
desires to sell to Purchaser, and Purchaser desires to purchase from
Shareholder, the Shares, upon the terms and subject to the conditions set forth
in this Agreement (the “Share Purchase”); and
     WHEREAS, in connection with the Share Purchase, Shareholder will contribute
the Rollover Shares to Holdings in exchange for shares of Holdings Stock as
contemplated in Section 2.1(b) (the “Rollover”).
     NOW, THEREFORE, in consideration of the premises and the mutual terms,
conditions and agreements set forth herein, the parties hereto hereby agree as
follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Defined Terms. The following terms, as used herein, shall have
the following meanings:
     “Action” shall mean any litigation, suit or binding arbitration by or
before any Governmental Authority, including any civil, criminal or
administrative claim, demand, proceeding, binding arbitration, hearing or, to
the Knowledge of the Company, investigation.
     “Affiliate” shall mean, with respect to any Person, any other Person which
directly or indirectly controls, is controlled by, or is under common control
with such Person. For the purposes of this definition, “control” (including the
terms “controlled by” and “under common control with”), with respect to the
relationship between or among two or more Persons, shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
affairs or management of a Person, whether through the ownership of voting
securities, by agreement or otherwise.

1



--------------------------------------------------------------------------------



 



     “Affiliated Group” shall mean an affiliated group as defined in Code §1504
(or any analogous combined, consolidated or unitary group defined under state,
local or foreign income Tax law).
     “Agreement Date Salary Schedule” shall mean a schedule of the base salaries
in effect as of the date hereof with respect to any Eligible Employee as of the
date hereof.
     “AIP Employee” shall mean an employee of the Company or any of its
Subsidiaries eligible to receive an annual cash incentive payment pursuant to
the Annual Incentive Plan.
     “Alternative Transaction” shall mean any (i) reorganization, dissolution,
liquidation, refinancing or recapitalization of or involving CTH LLC, the
Company or any of its Subsidiaries, (ii) merger, consolidation, share exchange
or acquisition of or involving CTH LLC, the Company or any of its Subsidiaries,
(iii) sale of any material amount of assets of CTH LLC, the Company or any of
its Subsidiaries, (iv) sale or issuance of capital stock or other equity
interests of CTH LLC, the Company or any of its Subsidiaries, (v) similar
transaction or business combination involving CTH LLC, the Company or any of its
Subsidiaries or their respective businesses or capital stock (or other equity
interests) or assets or (vi) other transaction the consummation of which would
prevent, impede or delay the consummation of the Contemplated Transactions;
provided that the CTH LLC Transactions shall be deemed not to be an Alternative
Transaction.
     “Annual Incentive Plan” shall mean the Century Theatres Annual Incentive
Plan Fiscal Year 2006.
     “Audit Calculation Method” shall have the meaning set forth on Section 6.17
of the Company Disclosure Schedule.
     “Aurora Lease” shall mean the Lease Agreement, dated as of August 20, 1997,
between Corporate Property Investors and Century Theatres, Inc.
     “Backstop Senior Credit Facilities” shall have the meaning set forth in the
Company Debt Financing Commitment Letter.
     “Broker” shall mean any broker, agent, investment banker, financial advisor
or consultant providing services to any Person.
     “Business Day” shall mean any day that is not a Saturday, a Sunday or other
day on which banks are required or authorized by Law to be closed in San
Francisco, California.
     “Change of Control Payments” shall mean (i) the aggregate amount of
payments due or to become due (whether or not automatically or upon the
occurrence of the Closing) to any employee of the Company or its Subsidiaries in
connection with the consummation of the Contemplated Transactions pursuant to
this Agreement or any Contract, plan, understanding or arrangement to which the
Company or any of its Subsidiaries is a party or sponsor (including the LTIP),
excluding any amounts deducted from such payments from withholdings or taxes
under subsections (ii) or (iii), plus (ii) any withholding Taxes with respect to
such amounts, plus (iii)

2



--------------------------------------------------------------------------------



 



any social security, medicare, unemployment or other payroll taxes payable by
the Company or its Subsidiaries with respect to such amounts.
     “Closing Date” shall mean the date of the Closing.
     “Code” shall mean the Internal Revenue Code of 1986, as amended and the
regulations thereunder.
     “Common Stock” shall mean the common stock, par value $0.001 per share, of
the Company.
     “Company Material Adverse Effect” shall mean any change, effect, event,
occurrence, state of facts or development that is, or is reasonably expected to
be, materially adverse to the business, properties, assets, liabilities,
financial condition or results of operations of the Company and its
Subsidiaries, taken as a whole. Notwithstanding the foregoing, none of the
following changes, effects, events, occurrences, states of facts or developments
shall be deemed (either alone or in combination) to constitute, and none of the
following shall be taken into account in determining whether there has been a
Company Material Adverse Effect or whether a Company Material Adverse Effect
would reasonably be expected to occur: changes, effects, events, occurrences,
states of facts or developments (a) relating to or resulting from economic
conditions in general in the United States or the global economy or capital or
financial markets generally, (b) relating to or resulting from changes in any
Law, (c) relating to any change in the accounting requirements applicable to the
Company or its Subsidiaries, (d) relating to or resulting from changes generally
in the industry or markets in which the Company and its Subsidiaries operate
unless such changes disproportionately impact the Company and its Subsidiaries
or the Company’s Business relative to other companies in the Company’s and its
Subsidiaries’ industry, (e) resulting from general increases in the costs of
construction in any market or markets in which the Company conducts business,
including the construction of Pipeline Theaters, (f) resulting from the
execution or announcement of this Agreement or the pendency of the Contemplated
Transactions, including any loss of employees, but specifically excluding any
Event of Default (as defined under the Credit Agreement) resulting from the
execution of this Agreement and any actions taken by the lenders under the
Credit Agreement as a result thereof, (g) resulting from the Company’s
compliance with the covenants set forth in Article VI, including the Company’s
taking of any action or determination to take any action pursuant to any
directive of Purchaser under Article VI, and (h) except for the termination or
expiration of the waiting period under the HSR Act, resulting from the failure
to obtain any third party consents or approvals.
     “Company’s Business” shall mean the business conducted by the Company and
its Subsidiaries, taken as a whole.
     “Company Disclosure Schedule” shall mean the Company Disclosure Schedule
attached hereto as Schedule A.
     “Company Proprietary Software” shall mean all computer software, not
licensed to the Company by a Person pursuant to a written license agreement set
forth on Section 3.12(xv) of the Company Disclosure Schedule, the unavailability
of which would reasonably be expected to

3



--------------------------------------------------------------------------------



 



result in a Company Material Adverse Effect, including, without limitation,
ACTS2, Century Purchase Request, the Theatre Suite Application Time Clock, and
the Theatre Film Web Scheduler.
     “Confidentiality Agreement” shall mean the Confidentiality Agreement dated
April 6, 2005, between Purchaser and Shareholder.
     “Construction Purchase Orders” shall mean purchase orders or Contracts
entered into for the design, construction, inspection or equipping of any
theatre (including Pipeline Theaters) owned or operated by the Company or to be
constructed by the Company; but shall not include Pipeline Construction
Agreements or Pipeline Architectural Agreements.
     “Contemplated Transactions” shall mean the Share Purchase, the Rollover and
the other transactions expressly required to be performed by this Agreement.
     “Contract” shall mean with respect to any Person, any written or, to the
Knowledge of such Person, oral contract, lease, license or other agreement that
is legally binding on such Person or to which such Person is a party.
     “Contribution and Exchange Agreement” shall mean the Stock Contribution and
Exchange Agreement, dated as of the date hereof, by and between Holdings,
Cinemark, Inc., a Delaware corporation, CTH LLC, and Shareholder, in the form
attached hereto as Exhibit A.
     “Continuing Employees” shall mean any Person who was employed by the
Company or its Subsidiaries immediately prior to the Closing and who remains
employed by the Company or its Subsidiaries after the Closing or who becomes
employed by the Purchaser or its Subsidiaries after the Closing Date.
     “Credit Agreement” shall mean that certain Credit Agreement, dated March 1,
2006, by and between Century California Subsidiary, Inc., Morgan Stanley & Co.
Incorporated and the other parties thereto.
     “CTH LLC Transactions” shall mean, collectively, (i) the distribution by
CTH LLC to Shareholder of all the Shares and (ii) the dissolution of and
liquidation of CTH LLC.
     “Default” shall have the meaning set forth in the Company Debt Financing
Commitment Letter.
     “Eligible Employee” shall mean any employee of the Company or any of its
Subsidiaries eligible to receive a payment or benefit under the Severance Plan
to be approved and adopted by the Company pursuant to Section 6.17(a); provided
that no LTIP Employee shall also be an Eligible Employee.
     “Environmental Laws” shall mean all Governmental Orders and Laws enacted or
otherwise created by any Governmental Authority and all common law that govern,
regulate or otherwise affect the environment or the release, use, generation,
handling, treatment, storage, transport, and disposal of Hazardous Materials,
including, but not limited to, the Federal Clean Air Act, the Federal Clean
Water Act, the Federal Resource Conservation and Recovery Act, the

4



--------------------------------------------------------------------------------



 



Federal Comprehensive Environmental Response, Compensation and Liability Act as
amended, the Federal Toxic Substances Control Act and their state counterparts.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
     “event of default” when referred to as arising under any agreement shall
have the meaning given that term in such agreement.
     “Event of Default” shall have the meaning set forth in the Company Debt
Financing Commitment Letter.
     “Existing Administrative Agent” shall have the meaning set forth in the
Company Debt Financing Commitment Letter.
     “Fandango” shall mean Fandango, Inc., a Delaware corporation.
     “Fandango Shares” shall mean all shares of common stock of Fandango owned
by the Company as of the opening of business on the Closing Date.
     “Fee Properties” shall mean all of the Real Property owned by the Company
or its Subsidiaries in fee simple and which are listed in Section 3.13(a) of the
Company Disclosure Schedule, including the land, all buildings, structures,
improvements and fixtures located thereon, and all easements and appurtenances
thereto or any interest therein.
     “Film Master License Agreements” shall mean any and all agreements pursuant
to which the Company licenses films for theatrical exhibition.
     “Furnishings” shall mean office furnishings, including furniture,
accessories, books and computers.
     “GAAP” shall mean United States generally accepted accounting principles
and practices as applied in the preparation of the Latest Audited Balance Sheet.
     “Governing Document” shall mean any charter, articles, bylaws, certificate,
operating agreement, partnership agreement, limited liability company agreement,
regulations or similar document adopted, filed or registered in connection with
the creation, formation, organization or governance of an entity.
     “Governmental Authority” shall mean any United States federal, state or
local, or any foreign governmental, regulatory, legislative, administrative,
policing or taxing authority, agency or commission or any court, tribunal, or
judicial or arbitral body of any of the foregoing.
     “Governmental Authorization” shall mean any consent, license, permit,
approval, or registration issued or granted by any Governmental Authority or
pursuant to any Law; provided that, any consent that may be required by a
Governmental Authority as a party to an agreement acting in such Governmental
Authority’s proprietary capacity rather than its regulatory capacity shall be
deemed not to be a Governmental Authorization.

5



--------------------------------------------------------------------------------



 



     “Governmental Order” shall mean any order, writ, judgment, injunction,
decree, written notice, stipulation, determination or award of any kind or
nature entered by or with any Governmental Authority.
     “Hazardous Materials” shall mean the existence in any form of
polychlorinated biphenyls, asbestos or asbestos containing materials, urea
formaldehyde foam insulation, oil, gasoline, petroleum, petroleum products and
petroleum-derived substances (other than in vehicles or machinery operated in
the ordinary course of business), pesticides and herbicides, and any other
chemical, waste, material or substance as to which standards of conduct or
liability may be imposed under any Environmental Laws.
     “Holdings Registration Agreement” shall mean that certain Registration
Agreement, dated as of the date hereof, by and between Holdings, Shareholder,
CTH LLC, Madison Dearborn Capital Partners IV, L.P., and the other shareholders
of Holdings party thereto.
     “Holdings Stock” shall mean that certain Class A Common Stock of Holdings
having the rights set forth in that certain Certificate of Incorporation of
Holdings, as in effect immediately prior to the Closing.
     “Holdings Stockholders Agreement” shall mean that certain Stockholders
Agreement, dated as of the date hereof, by and between Holdings, Shareholder,
CTH LLC, Madison Dearborn Capital Partners IV, L.P., and the other shareholders
of Holdings party thereto.
     “HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended.
     “Income Tax” means any federal, state, local, or foreign Tax imposed on or
measured by gross or net income, including any interest, penalty or addition
thereto.
     “Income Tax Return” means any Tax Return relating to Income Taxes,
including any schedule or attachment thereto and any amendment thereof.
     “Indebtedness” shall mean with respect to any Person: (A) indebtedness for
borrowed money (including all obligations of the Company or its Subsidiaries
with respect to the Credit Agreement); (B) indebtedness evidenced by notes,
bonds, debentures or similar instruments; (C) all obligations of such Person as
lessee under the leases that have been or should be, in accordance with GAAP,
recorded as capital leases; (D) the deferred purchase price of property or
services incurred outside the ordinary course of business; (E) conditional sale
or other title retention agreements with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property); (F) reimbursement obligations, whether contingent or matured, with
respect to letters of credit, bankers’ acceptances, surety bonds, other
financial guarantees and interest rate protection agreements (without
duplication of other indebtedness supported or guaranteed thereby); (G) all
accrued and unpaid interest on any of the foregoing; and (H) all Indebtedness of
others referred to in clauses (A) through (G) above guaranteed directly or
indirectly in any manner by such Person.

6



--------------------------------------------------------------------------------



 



     “Intellectual Property” shall mean all rights arising from or in respect of
the following: (i) patents and patent applications; (ii) trademarks, service
marks, trade names, corporate names, brand names, and Internet domain names;
(iii) copyrights and copyrightable works; (iv) applications and registrations
for any of the foregoing; (v) trade secrets, inventions, know-how and
confidential information; and (vi) computer software (including but not limited
to source code, executable code, data, databases and documentation); and
(vii) all other intellectual property similar to the foregoing.
     “Knowledge” shall mean (a) with respect to Purchaser or Holdings, the
actual knowledge (without independent inquiry) of the executive officers of
Purchaser or Holdings, respectively and (b) with respect to the Company and its
Subsidiaries, the actual knowledge (without independent inquiry) of the persons
listed on Schedule C.
     “Law” shall mean any binding Federal, state, local, municipal or foreign
constitution, treaty, statute, law, ordinance, regulation, rule, code or order.
     “Leased Non-Pipeline Properties” shall mean all leasehold or subleasehold
estates and other rights of the Company or its Subsidiaries, to use or occupy
the Real Property listed in Section 3.13(a) of the Company Disclosure Schedule.
     “Leased Pipeline Properties” shall mean all leasehold or subleasehold
estates and other rights of the Company or its Subsidiaries, to use or occupy
the Real Property listed in Section 3.13(a) of the Company Disclosure Schedule.
     “Leased Properties” shall mean the Leased Non-Pipeline Properties and the
Leased Pipeline Properties.
     “License Agreement” shall mean the license agreement attached as Exhibit E
hereto between the Company and Shareholder.
     “Liens” shall mean all pledges, liens, mortgages, security interests, or
encumbrances.
     “Loan Documents” shall have the meaning set forth in the Credit Agreement.
     “LTIP” shall mean, collectively, (i) the Century Theatres, Inc. Long Term
Incentive Plan for General Participants—Plan 04-05-06 et seq., as amended,
(ii) the Century Theatres, Inc. Long Term Incentive Plan for Executive
Participants—Plan 04-05-06 et seq., as amended and (iii) the Century Theatres,
Inc. Long Term Incentive Plan for Senior Participants—Plan 04-05-06 et seq., as
amended.
     “LTIP Employee” shall mean any employee of the Company or any of its
Subsidiaries eligible to receive a payment or benefit under the LTIP.
     “LTIP Payment” shall mean, with respect to an LTIP Employee, the amount set
forth across from such LTIP Employee’s name on Section 3.17(f) of the Company
Disclosure Schedule.

7



--------------------------------------------------------------------------------



 



     “Non-Competition and Non-Disclosure Agreement” shall mean the
non-competition and non-disclosure agreement by and between the Non-Competition
Parties and the Company, a copy of which is attached as Exhibit B hereto.
     “Non-Competition Parties” shall mean the Shareholder, Raymond W. Syufy and
Joseph Syufy.
     “Non-Income Tax” means any Tax that is not an Income Tax, including any
interest, penalty or addition thereto.
     “Non-Income Tax Return” means any Tax Return relating to Non-Income Taxes,
including any schedule or attachment thereto and any amendment thereof.
     “Northgate Lease” shall mean the Lease Agreement, dated as of October 22,
1993, between Northgate Mall Associates and Vista Theatres, Inc., as amended.
     “Northglenn Lease” shall mean the Ground Lease, dated November 18, 2004,
between The City of Northglenn, as landlord, and Century Theatres NG, LLC, as
tenant, for the lease of certain property located at East Side of Grant Street
at approximately 119th Avenue Northglenn, Colorado.
     “ordinary course of business” shall mean the ordinary course of business of
the Company or its Subsidiaries, as applicable, consistent with past practice,
including all elements relating to the development and construction of the
Pipeline Theaters.
     “Party” shall mean (a) prior to the Closing, Shareholder, CTH LLC, the
Company and its Subsidiaries, collectively, on the one hand, and Purchaser and
Holdings, on the other, and (b) after the Closing, Shareholder, on the one hand,
and Purchaser, Holdings, the Company and its Subsidiaries, collectively, on the
other.
     “Permitted Liens” shall mean (a) inchoate Liens imposed for construction
work in progress or otherwise incurred in the ordinary course of the Company’s
Business, (b) mechanics’, workmen’s and repairmen’s Liens (other than inchoate
Liens for work in progress) incurred in the ordinary course of business for sums
not yet delinquent or being contested in good faith, (c) easements,
reservations, covenants, conditions, restrictions or other matters of (i) public
record or disclosed in the Company’s existing title policies or in the Real
Property Leases (including any annexes, attachments, schedules or exhibits
thereto) or (ii) as would be disclosed on current title reports or surveys,
(d) Liens for Taxes and general and special assessments not yet due and payable
or, with respect to any property located in California, not yet delinquent,
(e) rights of way and restrictions (including zoning and land use regulations)
imposed by Law, (f) to the extent they are not, and would not reasonably be
expected to be, material: unpatented mining claims; reservations or exceptions
in patents or in acts authorizing the issuance thereof; water, mineral or gas
rights, claims, or title to such, whether or not such matters are shown by the
public records and (g) with respect to the Leased Properties, the terms and
conditions of the applicable Real Property Leases made available to Purchaser.

8



--------------------------------------------------------------------------------



 



     “Person” shall mean an individual, corporation, partnership, limited
liability company, association, trust or other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.
     “Per Share Purchase Price” shall be an amount equal to (i) the Purchase
Price, divided by (ii) the aggregate number of Shares (including Rollover
Shares).
     “Pipeline Architectural Agreements” shall mean the architectural agreements
entered into by the Company for the completion of construction drawings for
certain Pipeline Theaters. A list of the Pipeline Architectural Agreements is
included in Section 3.13(c) of the Company Disclosure Schedule.
     “Pipeline Construction Agreements” shall mean the construction agreements
and related change orders entered into by the Company for the construction of
certain Pipeline Theaters. A list of the Pipeline Construction Agreements is
included in Section 3.13(c) of the Company Disclosure Schedule.
     “Pipeline Theaters” shall mean theaters identified as such in
Section 3.13(c) of the Company Disclosure Schedule.
     “Pre-Audit Calculation Method” shall have the meaning set forth on Section
6.17 of the Company Disclosure Schedule.
     “Pro-Rata Calculation Method” shall have the meaning set forth on
Section 6.17 of the Company Disclosure Schedule.
     “Purchaser Disclosure Schedule” means the Purchaser Disclosure Schedule
attached hereto as Schedule D.
     “Purchaser Expenses” shall mean all out-of-pocket expenses (including all
filing fees, fees and expenses of counsel, accountants, investment bankers,
financial advisors, lenders, experts, actuaries, consultants and other providers
to a party or its Affiliates) incurred by Purchaser, Holdings or their
respective Affiliates or on their behalf in connection with or related to the
authorization, preparation, negotiation, execution or performance of this
Agreement and the Contemplated Transactions.
     “Real Estate Broker” shall mean the brokers party to the real estate
brokerage agreements set forth on Section 3.13(b) of the Company Disclosure
Schedule.
     “Real Property Leases” shall mean the real estate leases and subleases or
other similar agreements (each as amended) to which the Company or one of its
Subsidiaries is a party and pursuant to which the Company or one of its
Subsidiaries occupies and/or operates the Leased Properties for the conduct of
the Company’s Business. For the avoidance of doubt, the Terminating Syufy Lease
Amendments shall not be Real Property Leases. Furthermore, for the avoidance of
doubt, the profits and losses participation agreement (the “Winchester
Agreement”) relating to any of the properties located at 3161 Olsen Drive, 3162
Olin Avenue and 3164 Olsen Drive, each in San Jose, California, shall not be a
Real Property Lease.

9



--------------------------------------------------------------------------------



 



     “Representative” shall mean, with respect to a particular Person, any
director, officer, manager, employee, agent, consultant, advisor, legal counsel,
accountant, investment banker, broker, lender or other representative of that
Person.
     “Required Lenders” shall have the meaning set forth in the Credit
Agreement.
     “Rollover Amount” shall mean an amount equal to One Hundred and Fifty
Million Dollars ($150,000,000).
     “Rollover Shares” shall mean the number of Shares equal to the Rollover
Amount divided by the Per Share Purchase Price.
     “Sams Town Lease” shall mean the Lease Agreement, dated as of July 15,
1999, between California Hotel and Casio and Century Theatres, Inc., as amended.
     “Securities Act” shall mean the Securities Act of 1933 and the rules and
regulations promulgated thereunder, in each case, as amended from time to time.
     “Seller Transaction Expenses” shall mean all out-of-pocket expenses
(including all filing fees, costs, fees and expenses of counsel, accountants,
investment bankers, financial advisors, lenders, experts, actuaries, consultants
and other service providers to a party or its Affiliates) incurred by the
Company, its Subsidiaries, CTH LLC or Shareholder, or on their behalf, in
connection with, or related to, the authorization, preparation, negotiation,
execution or performance of this Agreement and the Contemplated Transactions
(whether paid or unpaid prior to the Closing). For the avoidance of doubt, any
filing fee to be paid in connection with any HSR notification required in
connection with the Contemplated Transactions, including the Rollover, shall not
be a Seller Transaction Expense.
     “Seller Financing Expenses” shall mean (A) the payment or incurrence of
Default Interest under the Credit Agreement and (B) all fees, payments, costs
and expenses (including all costs, fees and expenses of counsel, accountants,
investment bankers, financial advisors and lenders) incurred by the Company, its
Subsidiaries, CTH LLC or Shareholder, or on their behalf, in connection with, or
related to (i) the solicitation and receipt of consents or waivers from the
Lenders under the Credit Agreement in connection with the entry into or
consummation of the transactions contemplated by this Agreement, (ii) the
preparation, negotiation, execution or performance of the Company Debt Financing
Commitment Letter and the receipt of the financing thereunder and (iii) the
refinancing of the Credit Agreement (whether paid or unpaid prior to the
Closing), including in each case all prepayment penalties, breakage costs and
premiums on any of the foregoing, as well as any additional interest costs or
other fees incurred in connection with the syndication of the Backstop Senior
Credit Facilities, as applicable.
     “Severance Escrow Expiration Date” shall mean the fifty-fifth (55th)
calendar day following the six (6) month anniversary of the Closing Date.
     “Severance Plan” shall mean any Contract, plan, understanding or
arrangement pursuant to which employees of the Company or its Subsidiaries
become entitled to payments or benefits upon the termination of their employment
with the Company or its Subsidiaries.

10



--------------------------------------------------------------------------------



 



     “Shareholder Disclosure Schedule” shall mean the Shareholder Disclosure
Schedule attached hereto as Schedule B.
     “Southcoast Lease” shall mean the Lease Agreement, dated as of January 25,
2005, between Coast Hotels and Casinos, Inc. and Century Theatres, Inc., as
amended.
     “Special Dividend” means that certain dividend paid by the Company to
Shareholder in conjunction with the consummation of the transactions
contemplated by the Credit Agreement.
     “Subsidiary” shall mean, with respect to any Person, any Person of which
securities or other ownership interests having ordinary voting power to elect at
least 50% of the board of directors or other persons performing similar
functions are at the time directly or indirectly owned or controlled by such
Person.
     “Syufy Lease” shall mean a real property lease under which Shareholder or
any of its Affiliates, or any Affiliate of the Company, is a landlord.
     “Syufy Lease Amendments” shall mean those certain amendments, attached
hereto as Exhibit J, to the Syufy Leases.
     “Tax” or “Taxes” shall mean all federal, state, local, foreign and other
net income, gross income, estimated, gross receipts, value-added, sales, use, ad
valorem, transfer, franchise, profits, license, lease, service, service use,
withholding, payroll, employment, excise, severance, stamp, occupation, premium,
property, windfall profits, customs, duties or other taxes, fees, assessments or
charges of any kind whatsoever, together with any interest, penalties or
additions to tax with respect thereto.
     “Tax Returns” shall mean all returns and reports (including elections,
declarations, disclosures, schedules, estimates and information returns)
relating to Taxes, including any schedule or attachment thereto and any
amendment thereof, required to be filed or actually filed with a Governmental
Authority.
     “Terminating Syufy Lease Amendments” shall mean those certain amendments to
the Syufy Leases entered into by and between Shareholder and the Company, dated
as of April 15, 2005 and September 29, 2005.
     “Transaction Documents” shall mean this Agreement, the schedules and
exhibits hereto, the Contribution and Exchange Agreement and the other
agreements, certificates, and items required to be delivered pursuant to this
Agreement.
     “Transition Services Agreement” shall mean the transition services
agreement in the form attached as Exhibit F hereto regarding the provision of
certain services by the Company to Shareholder after the Closing.
     “Unrelated Third Party” shall mean any Person other than Shareholder, CTH
LLC, the Company and its Subsidiaries.

11



--------------------------------------------------------------------------------



 



     “2006 Restructuring” means the redemption of Common Stock on January 3,
2006 described in Section 3.11(b)(i) of the Company Disclosure Schedule.
     Section 1.2 Other Defined Terms. The following terms shall have the
meanings defined for such terms in the Sections set forth below:

      Term   Section
280G Waiver
  Section 6.15(b)
2007 AIP
  Section 6.17(d)
Agreement
  Preamble
Aurora Property
  Section 6.22
Benefit Plans
  Section 3.17(a)
Closing
  Section 2.2
Company
  Preamble
Company Benefit Plans
  Section 6.11(b)
Company Employees
  Section 3.17(a)
Company Intellectual Property
  Section 3.16(b)
Company Policies
  Section 3.20
Continuing Employees
  Section 6.11(a)
Debt Financing
  Section 5.11
Debt Financing Commitment Letter
  Section 5.11
Disability Law
  Section 5.10
Employment Agreements
  Section 3.18(b)
ERISA Affiliate
  Section 3.17(a)
Financial Statements
  Section 3.9
Flex Accruals
  Section 6.11(f)
Foreign Benefit Plan
  Section 3.17(e)
Government Antitrust Authority
  Section 6.3(b)
Intellectual Property Agreements
  Section 3.12(a)
Indemnified Party
  Section 9.2(c)
Indemnifying Party
  Section 9.2(c)
Interim Balance Sheet
  Section 3.9
Interim Balance Sheet Date
  Section 3.9
Interim Financial Statement
  Section 3.9
JAMS
  Section 6.19
Latest Audited Balance Sheet
  Section 3.9
Latest Audited Balance Sheet Date
  Section 3.9
Loss
  Section 9.2(a)
Listed Agreements
  Section 3.12(a)
Nasdaq
  Section 6.18(b)
Purchase Price
  Section 2.5
Purchaser
  Preamble
Purchaser Cafeteria Plan
  Section 6.11(f)
Purchaser Refund
  Section 6.9
Real Property
  Section 3.13(a)
Rollover
  Preamble

12



--------------------------------------------------------------------------------



 



      Term   Section
Seller Refunds
  Section 6.9
Severance Escrow Fund
  Section 6.17(c)
Shareholder
  Preamble
Shareholder Cafeteria Plan
  Section 6.11(f)
Share Purchase
  Recitals
Shares
  Recitals
Straddle Period
  Section 6.8(a)
Straddle Period Statement
  Section 6.8(c)
Tax Claims
  Section 9.3(b)
Third Party Claims
  Section 9.2(d)
Update Period
  Section 6.4
U.S. Benefit Plan
  Section 3.17(a)

ARTICLE II
PURCHASE AND SALE OF THE SHARES
     Section 2.1 Purchase and Sale; Purchase Price.
          (a) Subject to the terms and conditions of this Agreement, Purchaser
agrees to purchase at the Closing from Shareholder, and Shareholder agrees to
sell to Purchaser at the Closing, the Shares (other than the Rollover Shares)
for an amount equal to (i) the number of Shares (other than the Rollover Shares)
multiplied by (ii) the Per Share Purchase Price. At the Closing, Purchaser shall
pay to Shareholder, by wire transfer of immediately available funds to an
account designated in writing by Shareholder to Purchaser at least two
(2) Business Days prior to the Closing Date, an amount equal to (i) the Per
Share Purchase Price multiplied by (ii) the number of Shares (other than the
Rollover Shares). All amounts are payable in U.S. dollars.
          (b) At the Closing, Shareholder shall contribute the Rollover Shares
to Holdings in exchange for stock certificates representing 3,388,466 shares of
Holdings Stock.
     Section 2.2 Closing. The purchase and sale of the Shares (other than the
Rollover Shares), and the contribution and exchange of the Rollover Shares for
Holdings Stock, shall take place at the offices of Morrison & Foerster LLP, 425
Market Street, San Francisco, California, at 10:00 a.m., on the date that is
three (3) Business Days following the satisfaction or waiver in writing of each
of the conditions set forth in Article VII (other than those conditions required
to be satisfied at the Closing), unless the Shareholder and Purchaser mutually
agree otherwise (which time and place are designated as the “Closing”).
     Section 2.3 Closing Deliveries by Shareholder. At the Closing, Shareholder
shall deliver or cause to be delivered to Purchaser:
          (a) a certificate or certificates representing the Shares (other than
the Rollover Shares) duly endorsed in blank for transfer to Purchaser or
accompanied by stock powers duly executed in blank;

13



--------------------------------------------------------------------------------



 



          (b) a certificate or certificates representing the Rollover Shares,
duly endorsed in blank for transfer to Holdings or accompanied by stock powers
duly executed in blank;
          (c) the Transition Services Agreement, duly executed by Shareholder;
          (d) the License Agreement, duly executed by Shareholder;
          (e) the certificates and other items required to be delivered pursuant
to Section 7.2;
          (f) the resignations of Raymond W. Syufy and Joseph Syufy and members
of the Company’s, and each of its Subsidiaries’, Board of Directors (unless
otherwise directed in writing by Purchaser);
          (g) the assignment of ACTS copyright (Reg No. TXu-464-018) from
Shareholder to the Company, in a form reasonably satisfactory to Purchaser; and
          (h) such other certificates, instruments and documents as Purchaser
and Holdings may reasonably request to effectuate the Share Purchase and the
Rollover.
     Section 2.4 Closing Deliveries by Purchaser and Holdings. (a) At the
Closing, Purchaser shall deliver to Shareholder:
          (i) in consideration of the Shares (other than the Rollover Shares),
by check or by wire transfer of immediately available funds to an account
designated by Shareholder, an amount equal to the Per Share Purchase Price,
multiplied by the number of Shares (other than the Rollover Shares);
          (ii) in consideration of the Rollover Shares, stock certificates
representing 3,388,466 shares of Holdings Stock;
          (iii) the Transition Services Agreement, duly executed by Purchaser
and the Company;
          (iv) the License Agreement, duly executed by Purchaser and the
Company; and
          (v) the certificates and other items required to be delivered pursuant
to Section 7.3; and
          (vi) such other certificates, instruments and documents as Shareholder
may reasonably request to effectuate the Share Purchase and the Rollover.
          (b) At the Closing, Purchaser shall cause the Company to deliver to
each LTIP Employee, by check or by wire transfer of immediately available funds
to an account designated by such LTIP Employee at least two (2) Business Days
prior to the Closing, an amount equal to the LTIP Payment (less applicable
withholding) for such LTIP Employee as set forth on Section 3.17(f)(ii) of the
Company Disclosure Schedule.

14



--------------------------------------------------------------------------------



 



     Section 2.5 Purchase Price. The purchase price (the “Purchase Price”) for
the Shares (including the Rollover Shares) shall be an amount equal to
$681,225,930, as may be adjusted in accordance with Section 6.22.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
OF THE COMPANY
     The Company hereby represents and warrants that:
     Section 3.1 Organization, Good Standing and Qualification of the Company
and its Subsidiaries. Each of the Company and the Subsidiaries is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation and has all requisite legal capacity, power
and authority, including all corporate power and authority, to own, operate and
lease its properties and assets, to carry on its business as now conducted and
to enter into and perform its obligations under this Agreement and to consummate
the Contemplated Transactions. Each of the Company and its Subsidiaries is duly
qualified to transact business and is in good standing in each jurisdiction in
which the ownership or use of the properties owned by it, or the nature of the
activities conducted by it, requires such qualification, except where the
failure to so qualify has not had and would not reasonably be expected to have a
Company Material Adverse Effect or to prevent or materially delay the
consummation of the Contemplated Transactions. The Company has made available to
Purchaser complete and correct copies of the Governing Documents of the Company
and each of its Subsidiaries (as amended to date). The minute books (containing
the records of meetings of the shareholders, the board of directors, any
committees of the board of directors, the stock certificates, books, and the
stock record books (or, in each case, the equivalent for any entity that is not
a corporation)) for the Company and each of its Subsidiaries have been made
available to the Purchaser and are correct and complete in all material
respects. Neither the Company nor any of its Subsidiaries is in default under or
in violation of its Governing Documents.
     Section 3.2 Authorization; Enforceability. This Agreement and the
consummation of the Contemplated Transactions have been duly authorized by all
requisite corporate action by the Company and the Company has full corporate
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder. This Agreement has been duly executed and delivered by
the Company and, assuming due authorization, execution and delivery by each of
Purchaser and Holdings of this Agreement, this Agreement constitutes the valid
and legally binding obligation of the Company, enforceable against the Company
in accordance with its terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally and (b) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies.
     Section 3.3 Non-Contravention. The execution, delivery and performance by
the Company, CTH LLC or Shareholder of this Agreement and the consummation of
the Contemplated Transactions will not: (a) violate, conflict with or result in
the breach of any provision of the Governing Documents of the Company or any
Subsidiary; (b) assuming all Governmental Authorizations required under the HSR
Act have been obtained or made, conflict

15



--------------------------------------------------------------------------------



 



with or violate any Law, Governmental Order or Governmental Authorization
applicable to the Company or any Subsidiary or any of their assets or
properties; or (c) violate, conflict with, result in a material breach of any
provision of, constitute an event of default, if such term is applicable, or a
default, if event of default is not an applicable term, under, result in the
termination, or in a right of termination or cancellation, of, accelerate the
performance required by, result in the triggering of any payment or other
material obligations pursuant to, result in the creation of any Lien on any of
the properties of the Company or its Subsidiaries under, or result in being
declared void, voidable, or without further binding effect, any of the terms,
conditions or provisions of, any Listed Agreement to which the Company or its
Subsidiaries is a party, or by which the Company or its Subsidiaries or any of
their respective properties is bound or affected.
     Section 3.4 Governmental Authorizations. No Governmental Order,
Governmental Authorization or filing with, or provision of notice to, any
Governmental Authority on the part of the Company or its Subsidiaries is
required in connection with the consummation of the Contemplated Transactions,
except (a) those required under the HSR Act, (b) those that may be required
solely as a result of the nature of the business or ownership of Purchaser, and
(c) those the failure of which to obtain or make would not reasonably be
expected to be material to the Company and its Subsidiaries taken as a whole or
materially affect the ability of the Company or any Subsidiary to consummate the
Contemplated Transactions.
     Section 3.5 Capitalization and Voting Rights.
          (a) The entire authorized capital of the Company consists of
(i) 50,000,000 shares of Common Stock, of which 7,829,063 shares are issued and
outstanding and (ii) 50,000,000 shares of preferred stock, of which no shares
are outstanding. Except as set forth on Section 3.5 of the Company Disclosure
Schedule, all of the issued and outstanding Shares are beneficially owned and
held of record by CTH LLC and, as of the Closing Date, will be beneficially
owned and held of record by Shareholder, in each case free and clear of all
Liens, restrictions on voting rights, purchase options, calls, preemptive rights
or similar third party rights on sale or restrictions on transfer (other than
restrictions imposed by applicable securities Laws).
          (b) The issued and outstanding Shares are all duly authorized and
validly issued, fully paid and nonassessable, were issued in accordance with the
registration or qualification provisions of the Securities Act and any relevant
Laws, or pursuant to valid exemptions therefrom, and are not, and were not at
the date of issuance, subject to preemptive rights created by Law, Governing
Documents or any Contract.
          (c) There are not outstanding any options, warrants, rights (including
conversion, subscription, purchase, exchange or preemptive rights) or agreements
or commitments for the purchase or acquisition from or issuance by the Company
of any shares of its capital stock or any securities or obligations convertible
or exchangeable into or exercisable for any securities of the Company (now, in
the future or upon the occurrence of any contingency), and no securities,
Contracts or instruments evidencing such rights are authorized, issued or
outstanding. The Company is not a party or subject to any Contract, proxy or
understanding, and there is no Contract, proxy or understanding which affects or
relates to the voting or giving of written consents with respect to any security
of the Company. The Company

16



--------------------------------------------------------------------------------



 




is not under any contractual or other obligation to register any of its
presently outstanding securities. There are no rights of first refusal, co-sale
rights or registration rights (including with respect to sales and resales
thereof) granted by the Company, CTH LLC or Shareholder with respect to the
Company’s capital stock. There are no outstanding or authorized stock
appreciation, phantom stock, profit participation or similar rights with respect
to the Company’s capital stock.
     Section 3.6 Subsidiaries. The Company does not presently own or control,
directly or indirectly, any interest in any other corporation, joint venture,
limited liability company, partnership, association, or other business entity
except for the Subsidiaries set forth on Section 3.6 of the Company Disclosure
Schedule, which sets forth each such Subsidiary, together with its respective
jurisdiction of organization, the authorized, issued and outstanding stock or
equity interests of each Subsidiary, the name of, and amounts held by, each
holder thereof. All of the issued and outstanding shares of stock or equity
interests of each Subsidiary are duly authorized and validly issued, fully paid
and nonassessable and are owned by the Company or a Subsidiary, as applicable,
free and clear of all Liens, warrants, purchase options, calls, preemptive
rights, rights of first refusal, registration rights, restrictions on transfer,
Contracts, commitments, equities, claims, demands or other similar third party
rights. Neither the Company nor any of its Subsidiaries owns or holds the right
to acquire any shares of stock or any other interest in any other Person or has
any agreement or commitment to purchase such shares or interest. There are no
outstanding options, warrants, rights (including conversion, subscription,
purchase, exchange or preemptive rights) or agreements or commitments for the
purchase or acquisition from any Subsidiary of any shares of its capital stock
or equity interests or any securities or obligations convertible or exchangeable
into or exercisable for any securities of any Subsidiary (now, in the future or
upon the occurrence of any contingency), and no securities, Contracts or
instruments evidencing such rights are authorized, issued or outstanding. No
Subsidiary is a party or subject to any Contract, proxy or understanding which
affects or relates to the voting or giving of written consents with respect to
any security of such Subsidiary. There are no rights of first refusal, co-sale
rights or registration rights (including with respect to sales and resales
thereof) granted by any of the Company’s Subsidiaries with respect to such
Subsidiaries’ capital stock or equity interests. There are no outstanding or
authorized stock appreciation, phantom stock, profit participation or similar
rights with respect to any of the Company’s Subsidiaries’ capital stock or
equity interests.
     Section 3.7 Litigation. Except as set forth on Section 3.7 of the Company
Disclosure Schedule, there are no Actions pending or, to the Knowledge of the
Company, threatened, against or by the Company or any of its Subsidiaries or any
of their respective assets that (i) has as its principal remedy injunctive or
equitable relief or (ii) could reasonably be expected to involve payments or
result in damages to the Company or such Subsidiary in excess of $100,000. The
Company is not subject to any outstanding Governmental Order. There are no
Actions pending, or to the Knowledge of the Company, threatened against the
Company, its Subsidiaries, CTH LLC or Shareholder (a) challenging or seeking to
restrain, delay or prohibit any of the Contemplated Transactions or
(b) preventing the Company from performing, in all material respects, its
obligations under the Transaction Documents.
     Section 3.8 Compliance with Laws; Governmental Authorizations. (a) The
Company and its Subsidiaries have all material Governmental Authorizations
necessary for the Company

17



--------------------------------------------------------------------------------



 



and its Subsidiaries to own their assets and for the operation of the Company’s
Business; (b) all such Governmental Authorizations are in full force and effect
and no Action is pending, or to the Company’s Knowledge, threatened to suspend,
revoke, or terminate any such Governmental Authorization; and (c), except as set
forth on Section 3.8 of the Company Disclosure Schedule, the Company and its
Subsidiaries are in compliance, and have complied, in all material respects,
with all applicable Laws and Governmental Authorizations and Governmental Orders
which affect the operation of the Company’s Business. None of the Company, CTH
LLC or Shareholder is making any representation or warranty in this Section 3.8
with respect to real estate matters, environmental matters, employee benefit
matters or Taxes, it being agreed that such matters as they relate to compliance
with Laws are exclusively addressed in Section 3.13, Section 3.14, Section 3.16,
and Section 3.19, respectively. Except as disclosed on Section 3.8 of the
Company Disclosure Schedule or with respect to the matters that are the subject
of Section 5.10, during the last 3 years, the Company and each of its
Subsidiaries has conducted its business in material compliance with all
applicable Laws, and neither the Company nor any of its Subsidiaries has been
subject during the last 3 years to any Governmental Order or any material
inspection, material investigation, material penalty, material assessment or
material audit by any Governmental Authority alleging that the Company or any of
its Subsidiaries violated any Laws. The Company has no Knowledge of any written
notice of any violation or alleged violation of any Disability Law that is or
would reasonably be expected to be material to the Company.
     Section 3.9 Financial Statements. The Company has made available to
Purchaser true and complete copies of (a) its consolidated audited balance
sheets, statements of income, statements of shareholders’ equity and statements
of cash flows (the “Audited Financial Statements”) at and for the fiscal years
ended September 30, 2004 (restated) and September 29, 2005 (the “Latest Audited
Balance Sheet Date”) (the audited balance sheet dated September 29, 2005 being
the “Latest Audited Balance Sheet”); and (b) an unaudited consolidated balance
sheet (the “Interim Balance Sheet”) of the Company and its Subsidiaries at
May 25, 2006 (the “Interim Balance Sheet Date”) and the related statement of
income for the eight month period then ended (collectively, the “Interim
Financial Statements” and, together with the Audited Financial Statements, the
“Financial Statements”). Except as set forth on Section 3.9 of the Company
Disclosure Schedule, the Financial Statements fairly present, in all material
respects, as applicable, the financial condition and results of operations of
the Company and its Subsidiaries on a consolidated basis as of the dates, and
for the periods, indicated therein in conformity with GAAP, applied on a
consistent basis throughout the periods covered thereby, except that (i) the
Interim Financial Statements do not contain all footnotes required by GAAP and
(ii) the Interim Financial Statements are subject to normal year-end
adjustments, none of which individually, or in the aggregate, is or will be
material.
     Section 3.10 No Undisclosed Liabilities. Except as set forth on
Section 3.10 of the Company Disclosure Schedule, the Company and its
Subsidiaries have no material liabilities or obligations, whether known or
unknown, accrued, absolute, unmatured, contingent or otherwise, other than
(a) as disclosed, reflected or reserved against on the face of the Interim
Balance Sheet, (b) liabilities incurred in the ordinary course of business
subsequent to the Interim Balance Sheet Date, none of which relates to a breach
of Contract, tort, infringement, or violation of Law, or (c) obligations under
Listed Agreements (but not liabilities for breaches thereof) or obligations
under Contracts which are not required to be disclosed as Listed Agreements due
to specified dollar thresholds or other disclosure limitations (but not
liabilities for breaches thereof).

18



--------------------------------------------------------------------------------



 



     Section 3.11 Absence of Changes.
          (a) Since the date of the Latest Audited Balance Sheet Date (i) except
as contemplated by this Agreement or as set forth on Section 3.11(a) of the
Company Disclosure Schedule, the Company’s Business has been conducted in all
material respects in the ordinary course consistent with past practice, and
(ii) there has been no Company Material Adverse Effect.
          (b) Except as set forth on Section 3.11(b) of the Company Disclosure
Schedule, since the Latest Audited Balance Sheet Date, the Company and its
Subsidiaries have not (i) declared or paid any dividends, issued, purchased or
redeemed any shares of their respective capital stock or any securities
convertible into or exchangeable for any of their respective capital stock, or
made any other distributions to their respective shareholders; (ii) granted any
options or other rights to purchase or obtain (including upon conversion,
exchange or exercise) any of their respective capital stock or equity interests;
(iii) incurred, assumed, or guaranteed any liabilities or Indebtedness of any
kind other than liabilities (but not Indebtedness) incurred in the ordinary
course of business; (iv) amended or authorized any amendment to the Governing
Documents of the Company or any of its Subsidiaries; (v) made any acquisitions
of real property; (vi) made any capital investment in, any loan to, or any
acquisition of the securities or assets of any other Person involving more than
$100,000 or outside the ordinary course of business; (vii) cancelled, waived,
compromised or released any right or claim (or series of rights or claims)
either involving more than $100,000 or outside the ordinary course of business;
(viii) granted or received any material license or sublicense under, or with
respect to, any Intellectual Property; (ix) made any change in or entered into
any employment agreement that is required to be disclosed pursuant to
Section 3.18; (x) entered into any collective bargaining agreement, written or
oral, or, except as expressly provided for in this Agreement, modified the terms
of any existing such contract or agreement; (xi) managed the Company’s or its
Subsidiaries’ working capital outside the ordinary course of business;
(xii) made any capital expenditures (or series of related capital expenditures)
in excess of $250,000 or outside the ordinary course of business, other than any
expenditures related to the design, construction or equipping of any new theater
(including such expenditures incurred after the theater opening which are part
of the original project budget); (xiii) disposed of any of their material
assets; (xiv) made any loan to, or entered into any other transaction with any
of their employees, officers or directors; (xv) made or pledged to make any
charitable or other capital contribution outside the ordinary course of
business; (xvi) sold, assigned, leased, licensed or otherwise transferred any of
their material assets or properties other than in the ordinary course of
business; (xvii) subjected any of their assets to any Liens, except for
Permitted Liens; (xviii) changed their accounting methods, principles or
practices; (xix) suffered any material damage, destruction or loss (whether or
not covered by insurance) affecting their assets; (xx) experienced a material
adverse change in relations with their customers, landlords, creditors,
employees, suppliers, movie studios or communities with which they conduct
business; or (xxi) committed to do any of the foregoing.
     Section 3.12 Listed Agreements.
          (a) Section 3.12 of the Company Disclosure Schedule sets forth a list
of all the following Contracts to which the Company or any Subsidiary is a party
or by which any of them are bound (other than (x) Real Property Leases, Pipeline
Construction Agreements,

19



--------------------------------------------------------------------------------



 



Pipeline Architectural Agreements and Construction Purchase Orders,
(y) Employment Agreements (which are addressed in Sections 3.13 and 3.16 and
3.18, respectively) and (z) Film Master License Agreements) (collectively, the
“Listed Agreements”):
          (i) Contracts involving obligations or commitments by the Company or
any Subsidiary that involve payments in excess of $100,000 due or payable after
the date of this Agreement, that have a remaining term of at least 12 months and
are not terminable by the Company or its Subsidiaries, without penalty, upon
sixty (60) days’ notice or less;
          (ii) Contracts involving the purchase or sale of any business,
corporation, partnership, joint venture or other business organization;
          (iii) Contracts involving the creation, incurrence, assumption or
guaranty of Indebtedness or the granting of a Lien on the Company’s or its
Subsidiaries’ assets to secure such Indebtedness;
          (iv) Contracts involving advertising, commercials, promotions or
displays on or about the theatre premises, or that prohibit or restrict any of
the foregoing;
          (v) Consulting Contracts involving payments by the Company or any of
its Subsidiaries in excess of $100,000;
          (vi) Contracts (or group of related Contracts) or options to sell,
license (as licensor) or lease (as lessor) any property or asset of the Company
or any of its Subsidiaries with a value in excess of $100,000;
          (vii) Contracts (or group of related Contracts) pursuant to which the
Company or any of its Subsidiaries (i) possesses or uses, or has agreed to
acquire, license (as licensee) or lease (as lessee), any property or asset and
(ii) is required to make payments, accrue expenses or incur charges in excess of
$100,000 per year;
          (viii) Contracts (or group of related Contracts), plans or programs
pursuant to which payments, or an acceleration of or increase in benefits, may
be required in connection with a change of control of the Company or any of its
Subsidiaries or which would require any Change of Control Payment;
          (ix) Contracts (or group of related Contracts) requiring capital
expenditures by the Company or any of its Subsidiaries in excess of $100,000;
          (x) Contracts which create a partnership or joint venture to which the
Company or any of its Subsidiaries is a party or by which any of them is bound;
          (xi) (A) Contracts outside the ordinary course of business that have
as their principal purpose the indemnification of an Unrelated Third Party and
(B) Contracts relating to the purchase or sale of any business, corporation,
partnership, joint venture or other business organization, or all or
substantially all of the assets of any of the

20



--------------------------------------------------------------------------------



 



foregoing, that contain a provision which could be expected to give rise to an
indemnification obligation of the Company or any of its Subsidiaries;
          (xii) Contracts that prohibit or restrict the Company or any of its
Subsidiaries from freely engaging in business anywhere in the world;
          (xiii) Contracts pursuant to which the Company or any of its
Subsidiaries provides management services or consulting services with respect to
theatres or other real property projects;
          (xiv) Contracts to which the Company or any of its Subsidiaries is a
party under which the consequences of a default or termination could reasonably
be expected to have a Company Material Adverse Effect;
          (xv) Any Contracts pertaining to the use by the Company or its
Subsidiaries of any material Intellectual Property used in the conduct of the
Company’s Business as it is currently conducted, excluding any “shrink-wrap,”
“click-wrap” and off-the-shelf computer software licenses purchased or licensed
for less than $50,000 over the term of such Contract (excluding renewals)
(“Intellectual Property Agreements”);
          (xvi) Contracts with any party relating to the acquisition, license or
use of digital projection systems to exhibit feature films in the 3D format;
          (xvii) Contracts with any party relating to the acquisition, license
or use of digital projection systems to exhibit feature films in the 2D format;
and
          (xviii) Contracts with any Real Estate Broker currently in effect or
under which the Company has any continuing obligations as of the date hereof.
          (b) The Company has made available to Purchaser a true, complete and
correct copy of each of the Listed Agreements, and all amendments thereto, and
all material notices and waivers thereunder and a written summary of all oral
Listed Agreements. Except for any Listed Agreement which expires by its terms
prior to Closing or is terminated consistent with the terms of this Agreement,
and, except as set forth on Section 3.12(b) of the Company Disclosure Schedule,
each Listed Agreement is in full force and effect, and each Listed Agreement is
valid and legally binding with respect to the Company or the Subsidiary which is
a party thereto, enforceable against each such party in accordance with its
terms and, to the Knowledge of the Company, is valid and legally binding with
respect to each other party thereto, enforceable against such party in
accordance with its terms. None of the Company or its Subsidiaries is and, to
the Company’s Knowledge, no other party is, in material breach of or material
default under any Listed Agreement, and, to the Company’s Knowledge, no event
has occurred or condition exists that, with or without notice or lapse of time
or both, has resulted or would result, in a material breach or a material
default under the Listed Agreements.

21



--------------------------------------------------------------------------------



 



     Section 3.13 Real Property; Pipeline Construction Agreements. (a) Section
3.13(a)(i) of the Company Disclosure Schedule contains a list of all real
property owned, leased or subleased by the Company or its Subsidiaries (the
“Real Property”). The Company or its Subsidiaries owns fee title to each of the
Fee Properties free and clear of all Liens, except for (i) Permitted Liens and
(ii) Liens that will be released at the Closing which secure the existing
financing of the Company and its Subsidiaries. The Company or its Subsidiaries
own the entire interest of the lessee or sublessee with respect to each of the
Leased Properties. Except for the disclosure with respect to that certain
Contingent Payment Agreement, dated as of November 8, 2001, between Cinerama
Theatres Inc. of California and Corte Madera Theatres, LLC set forth on
Section 3.13(a)(ii) of the Company Disclosure Schedule, there are no outstanding
options or rights of refusal or offer to purchase any of the Fee Properties, and
neither the Company nor any of its Subsidiaries is a party to any agreement or
option to purchase any real property.
          (b) The Company has made available to Purchaser a true, complete and
correct copy of each Real Property Lease, and all amendments thereto, and the
interest of the Company and its Subsidiaries in each of the Fee Properties and
the Leased Properties is not subject to any Lien or other adverse claim in favor
of the Shareholder, its Affiliates or any Unrelated Third Party, other than
(x) Permitted Liens and (y) Liens that will be released at the Closing which
secure the existing financing of the Company and its Subsidiaries. Except as set
forth on Section 3.13(b)(iii) of the Company Disclosure Schedule, the Company
and its Subsidiaries have not conveyed or granted to Shareholder, its Affiliates
(including CTH LLC) or any Unrelated Third Party any interest in or option to
acquire any interest in the Fee Properties or the Leased Properties. The Company
and its Subsidiaries have not assigned or transferred to Shareholder, its
Affiliates (including CTH LLC) or any Unrelated Third Party any interest in or
option to acquire any interest in the Real Property Leases and have not sublet
any portion of the Leased Properties or granted any possessory rights (or option
to acquire any possessory rights) to the Leased Properties to Shareholder, its
Affiliates (including CTH LLC) or any Unrelated Third Party, other than
customary license and concession agreements entered into in the ordinary course
of the Company’s Business and temporary uses such as “four wall” deals. Except
as set forth on Section 3.13(b)(iv) of the Company Disclosure Schedule, with
respect to each of the Real Property Leases (i) each lease is in full force and
effect, and is a legal, valid, binding and enforceable leasehold interest in
favor of the Company or its applicable Subsidiary subject to the terms of the
applicable Real Property Lease; (ii) the consummation of this transaction does
not require the consent of Shareholder or CTH LLC or any other party to such
Real Property Lease and will not result in a breach of or default under such
Real Property Lease; (iii) none of the Company, any Subsidiary or, to the
Company’s Knowledge, any other party to any Real Property Lease is in material
breach, or has taken any action or failed to take any action which has resulted
in an event of default, if such term is applicable, or a default, if “event of
default” is not an applicable term, under such Real Property Lease; (iv) to the
Company’s Knowledge, there are no material disputes with landlords under any
Real Property Lease; (v) the Company has no Knowledge that any other party to
any Real Property Lease is in material breach, or has taken any action or failed
to take any action which has resulted in an event of default, if such term is
applicable, or a default, if “event of default” is not an applicable term, under
such Real Property Lease; (vi) no security deposit or portion thereof deposited
with respect to such Real Property Lease has been applied in respect of a
material breach or material default under such Real Property Lease which has not
been redeposited in full; (vii) none of the Company, any of its Subsidiaries,
Shareholder or CTH LLC has sublicensed, licensed or otherwise granted any

22



--------------------------------------------------------------------------------



 



Person the right to use or occupy any Fee Property or any portion thereof other
than temporary uses such as “four wall” deals and customary license and
concession agreements entered into in the ordinary course of the Company’s
Business, (viii) there are no Liens on the estate or interest created by such
Real Property Lease, except for (x) Permitted Liens and (y) Liens that will be
released at the Closing securing the existing financing of the Company and its
Subsidiaries.
          (c) Except with respect to the Real Property listed in
Section 3.13(c)(i) of the Company Disclosure Schedule, neither the Company nor
any of its Subsidiaries is bound by any Contract with respect to the ownership,
development, construction, financing, lease or operation of any new movie
theater other than a Pipeline Theater. The Company has made available to
Purchaser a true and correct copy of each Pipeline Construction Agreement and
Pipeline Architectural Agreement. Neither the Company nor any Subsidiary is in
material breach or default under any Pipeline Construction Agreement or Pipeline
Architectural Agreement. The total expenditures on Pipeline Theaters, as of
July 21, 2006, is set forth in Section 3.13(c)(ii) of the Company Disclosure
Schedule. The aggregate amount due and payable to Real Estate Brokers does not
exceed $100,000 in the aggregate.
          (d) To the Company’s Knowledge, Section 3.13(d) of the Company
Disclosure Schedule sets forth each Real Estate Lease which contains an
obligation of the Company or any Subsidiary with respect to screen advertising.
     Section 3.14 Environmental Law. Except as set forth in Section 3.14 of the
Company Disclosure Schedule, (i) neither the Company nor any Subsidiary has
received any notice from any Governmental Authority claiming any material
violation by the Company or any Subsidiary of, or material liability under, any
Environmental Law, or requiring any investigation or remediation of Hazardous
Materials under any Environmental Law at any Real Property owned, leased,
subleased or operated by the Company or its Subsidiaries; (ii) the Company and
its Subsidiaries are, and have been at all times, in material compliance with
all Environmental Laws; (iii) the Company and its Subsidiaries are not subject
to any existing, pending or, to the Company’s Knowledge, threatened material
Actions under any Environmental Law; (iv) the Company and its Subsidiaries have
obtained all material permits required under Environmental Laws and such permits
are currently in full force and effect; (v) there have been no material
unauthorized or other releases of any Hazardous Materials at or from any
property or facility owned or operated at any time by the Company, any of its
Subsidiaries or any of their respective predecessors that have or would give
rise to a material liability or material obligation of the Company or its
Subsidiaries; (vi) none of the Company, any of its Subsidiaries, or any of their
predecessors has treated, stored, disposed, arranged for or permitted the
disposal of, exposed any person to, transported or released any Hazardous
Materials so as to give rise to a material liability or material obligation
under Environmental Laws; (vii) the Company has made available to Purchaser all
environmental audits, assessments and reports and all other documents materially
bearing on liabilities arising under any Environmental Law, in each case
relating to its or its Subsidiaries’, Affiliates’ or predecessors’ past or
current properties, facilities or operations which are in its possession or
under its reasonable control; and (viii) neither the Company nor any of its
Subsidiaries has any material liabilities with respect to or arising from
underground storage tanks, landfills, surface impediments or disposal areas at
or affecting any Real Property. This Section 3.14 contains the sole and
exclusive representations and warranties with respect to matters arising from
Environmental Laws.

23



--------------------------------------------------------------------------------



 



     Section 3.15 Personal Property. Except as set forth on Section 3.15 of the
Company Disclosure Schedule, the Company and its Subsidiaries have good and
marketable title to their respective material tangible personal property owned
and used by them, and have a legal right to use all other material tangible
personal property used by them pursuant to the terms of the respective
agreements with third parties governing the possession or use of such material
tangible personal property, other than those disposed of in the ordinary course
of business since the date of the Latest Audited Balance Sheet, in each case
free and clear of all Liens, except for (a) Permitted Liens and (b) Liens that
will be released at the Closing which secure the existing financing of the
Company and its Subsidiaries. Such properties of the Company and its
Subsidiaries have been maintained in accordance with normal industry practice,
are in good operating condition and repair (subject to normal wear and tear),
and are suitable for the purposes for which they are presently used. None of the
Company, CTH LLC or Shareholder is making any representation or warranty in this
Section 3.15 with respect to Real Property or Intellectual Property matters, it
being agreed that such matters are exclusively addressed in Section 3.13 and
Section 3.16, respectively.
     Section 3.16 Intellectual Property.
          (a) Section 3.16(a) of the Company Disclosure Schedule sets forth a
complete and correct list of all of the following owned by the Company or one of
its Subsidiaries: (i) patents, pending patent applications and applications for
copyrights, servicemarks and trademarks; (ii) material unregistered trademarks;
(iii) domain names; and (iv) Company Proprietary Software.
          (b) Except as set forth on Section 3.16(b) of the Company Disclosure
Schedule, the Company and its Subsidiaries own and possess all right, title and
interest in and to all of the Intellectual Property set forth on Section 3.16(a)
of the Company Disclosure Schedule, free and clear of all Liens. The Company and
its Subsidiaries are in material compliance with their license agreements for
material Intellectual Property used in the operation of the Company’s Business.
None of Shareholder, CTH LLC or any director, officer or employee of the Company
or its Subsidiaries, has or will have immediately after the Closing Date, any
right, title or interest in or to any of the material Intellectual Property used
in the operation of the Company’s Business (“Company Intellectual Property”).
          (c) To the Company’s Knowledge, all of the Intellectual Property set
forth on Section 3.16(a) of the Company Disclosure Schedule is valid and
enforceable.
          (d) No claim by any third party contesting the validity,
enforceability, use or ownership of any of the Company Intellectual Property
(excluding any Company Intellectual Property that is licensed by the Company)
has been made, is currently outstanding or, to the Company’s Knowledge, is
threatened.
          (e) Except with respect to patents, neither the Company nor its
Subsidiaries have infringed or misappropriated, and the operation of the
Company’s Business does not infringe or misappropriate, any Intellectual
Property of any Person, and neither the Company nor any of its Subsidiaries has
received any notices regarding any of the foregoing. To the Knowledge of the
Company, neither the Company nor its Subsidiaries have infringed, and the
operation of the Company’s Business does not infringe, any patent rights of any
Person, and neither the Company

24



--------------------------------------------------------------------------------



 



nor any of its Subsidiaries has received any written notices regarding any of
the foregoing. To the Knowledge of the Company, no Person has infringed or
misappropriated any of the Company Intellectual Property.
          (f) Except as set forth on Section 3.16(f) of the Company Disclosure
Schedule, the Company or one of its Subsidiaries owns and possesses all right,
title and interest in and to all Company Proprietary Software created or
developed by, for or under the direction or supervision of the Company or one of
its Subsidiaries.
          (g) Except with respect to Intellectual Property covered by a Listed
Agreement set forth in Section 3.12(a)(xv) of the Company Disclosure Schedule,
immediately subsequent to the Closing, the Company Intellectual Property will be
owned by or available for use by the Company and its Subsidiaries on terms and
conditions identical to those under which the Company and its Subsidiaries owned
or used such Company Intellectual Property immediately prior to the Closing.
          (h) Shareholder is not a party to any Contract with any Unrelated
Third Party relating to the licensing of Company Intellectual Property for use
in the Company’s Business.
     Section 3.17 Employee Benefit Plans.
          (a) Section 3.17(a) of the Company Disclosure Schedule sets forth a
complete and correct list of (i) each “employee benefit plan,” as defined in
Section 3(3) of ERISA, (ii) each severance pay, vacation pay, salary
continuation, sick leave, bonus or other incentive compensation, stock or other
equity related award, restricted stock, stock option, stock purchase, phantom
stock or similar arrangement, deferred compensation plan or arrangement, and
(iii) each other employee fringe benefit plan or arrangement and each
employment, consulting, retirement, pension, profit sharing, termination,
severance, redundancy pay or individual compensation agreement or arrangement,
that is currently maintained, sponsored or otherwise contributed to by the
Company or any of its Subsidiaries, or any other person or entity that, together
with the Company or any of its Subsidiaries is treated as a single employer
under Section 414(b), (c), (m) or (o) of the Code (each, an “ERISA Affiliate”)
for the benefit of the current or former employees (or the beneficiaries or
dependents thereof) of the Company or any of its Subsidiaries, including any
such individuals who are located outside the United States (“Company
Employees”), or with respect to which the Company or any of its Subsidiaries has
or could have any obligation or liability (collectively, the “Benefit Plans”).
Each Benefit Plan that is maintained, sponsored or contributed to by the
Company, any of its Subsidiaries or any ERISA Affiliate primarily for the
benefit of individuals located in the United States shall be referred to herein
as a “U.S. Benefit Plan.” With respect to each U.S. Benefit Plan, true, correct
and complete copies of the following have been made available to Purchaser:
(1) the most recent document constituting the U.S. Benefit Plan and all
amendments thereto, (2) the most recent annual report on Form 5500 filed with
the Internal Revenue Service with respect to each U.S. Benefit Plan (if any such
report was required by applicable Law), (3) the most recent summary plan
description for each U.S. Benefit Plan for which such a summary plan description
is required by applicable Law and all related summaries of material
modifications; (4) the most recent Internal Revenue Service determination,
notification, or opinion letter, if any, received with respect to each
applicable U.S. Benefit Plan, and (5) each trust agreement, insurance

25



--------------------------------------------------------------------------------



 




contract, annuity contract, or other funding arrangement in effect as of the
date hereof and relating to any U.S. Benefit Plan.
          (b) None of the Company, any of its Subsidiaries or any ERISA
Affiliate maintains, sponsors or contributes to, and has not maintained or
contributed to (or been obligated to contribute to) within the six calendar
years preceding the Closing date, or has any material liability with respect to,
any multiemployer plan as defined in Section 3(37) or Section 4001(a)(3) of
ERISA or Section 414(f) of the Code, any multiple employer plan within the
meaning of Section 4063 or Section 4064 of ERISA or Section 413(c) of the Code,
any employee benefit plan, fund, program, contract or arrangement that is
subject to Section 412 of the Code, Section 302 of ERISA or Title IV of ERISA,
or any welfare benefit plan which provides life or health benefits to an
employee or former employee or other individual (or any dependents or
beneficiaries thereof) after termination of employment or other services or
retirement except as required under Section 4980B of the Code and Sections 601
through 608 of ERISA (or comparable state Law) (“COBRA”). The Company, its
Subsidiaries and each ERISA Affiliate have complied in all material respects
with the requirements of COBRA.
          (c) Except as set forth on Section 3.17(c) of the Company Disclosure
Schedule, each U.S. Benefit Plan (and each related trust, insurance contract or
fund) has been maintained, funded and administered in substantial compliance
with its terms and applicable Law, including ERISA and the Code. There are no
ongoing or pending investigations, legal proceedings or other claims, suits or,
to the Company’s Knowledge, threatened suits or proceedings against or involving
any U.S. Benefit Plan or asserting any rights or claims to benefits under any
U.S. Benefit Plan that would reasonably be expected to give rise to any material
liability (except claims for benefits payable in the normal operation of the
U.S. Benefit Plans). None of the U.S. Benefit Plans has any material unfunded
liabilities that are not reflected on the face of the Interim Balance Sheet.
There have been no material, non-exempt “prohibited transactions” (as defined in
Section 406 of ERISA and Section 4975 of the Code) with respect to any U.S.
Benefit Plan or any U.S. Benefit Plan maintained by an ERISA Affiliate. To the
Company’s Knowledge, no fiduciary has any material liability for breach of
fiduciary duty or other material failure to act or comply with applicable Law
with respect to the administration or investment of the assets of any U.S.
Benefit Plan.
          (d) Except as set forth on Section 3.17(d) of the Company Disclosure
Schedule, all contributions and premium payments to, and payments from, the U.S.
Benefit Plans that may have been required to be made in accordance with their
terms have been timely made in all material respects, and all contributions and
premium payments to the U.S. Benefit Plans that are not yet due have been made
or accrued in accordance with past custom and practice of the Company and its
Subsidiaries. Except as set forth on Section 3.17(d) of the Company Disclosure
Schedule, all required reports and descriptions (including Form 5500 annual
reports, summary annual reports, and summary plan descriptions) have been timely
filed and/or distributed in accordance with the applicable requirements of ERISA
and the Code with respect to each such U.S. Benefit Plan in all material
respects. Except as set forth on Section 3.17(d) of the Company Disclosure
Schedule, each U.S. Benefit Plan and its related trust intended to qualify under
Section 401(a) and 501(a) of the Code, respectively, so qualify and, to the
Company’s Knowledge, nothing has occurred with respect to the operation of any
such plan that would cause

26



--------------------------------------------------------------------------------



 




the loss of such qualification or exemption or the imposition of any material
liability, penalty or tax under ERISA or the Code.
          (e) Each Benefit Plan that is governed by Laws of any jurisdiction
other than the United States (each a “Foreign Benefit Plan”) has been in all
material respects maintained, funded and administered in accordance with
applicable Laws and the requirements of such Foreign Benefit Plan’s governing
documents and any applicable collective bargaining agreements. Except as set
forth on Section 3.17(e) of the Company Disclosure Schedule, there are no
unfunded liabilities with respect to any Foreign Benefit Plan. Except as
indicated otherwise on Section 3.17(e) of the Company Disclosure Schedule, no
condition exists that would prevent the Company or any of its Subsidiaries from
terminating or amending any Foreign Benefit Plan.
          (f) Except as set forth on Section 3.17(f)(i) of the Company
Disclosure Schedule, there are no agreements or Contracts that will require a
Change of Control Payment in connection with the consummation of the
Transactions contemplated by this Agreement. Section 3.17(f)(ii) of the Company
Disclosure Schedule sets forth the total amounts payable to each LTIP
Participant under the LTIP in connection with the consummation of the
Transactions contemplated by this Agreement and the aggregate amount of all such
payments for all LTIP Participants. Except as set forth on Section 3.17(f)(iii)
of the Company Disclosure Schedule, there are no agreements or Contracts under
which the Company or its Subsidiaries is obligated to make any severance
payments or other payments to any employee of the Company or its Subsidiaries
upon termination of such employee’s employment. Section 3.17(f)(iv) of the
Company Disclosure Schedule sets forth the total amount of severance or other
payments that would be due to each employee of the Company or its Subsidiaries
upon such employee’s termination of employment and the aggregate amount of all
such severance or other payments for all employees of the Company or its
Subsidiaries.
     Section 3.18 Labor Agreements and Actions.
          (a) None of the employees of the Company or its Subsidiaries are
represented by a labor organization for the purposes of collective bargaining.
Neither the Company nor any of its Subsidiaries is party to any collective
bargaining agreement. To the Company’s Knowledge, there is no strike or other
material labor dispute involving, pending, or threatened against the Company or
any Subsidiary. No labor organization or group of employees has filed any
representation petition or made any written or oral demand for recognition as
the bargaining representative of the employees of the Company or any Subsidiary.
          (b) Section 3.18(b) of the Company Disclosure Schedule sets forth a
list of all written employment agreements between the Company or any Subsidiary,
on the one hand, and any employee of the Company or any Subsidiary, on the other
(the “Employment Agreements”). None of the Company, any Subsidiary or, to the
Company’s Knowledge, any employee of any of the foregoing is in material breach
of any Employment Agreement.
          (c) Except as set forth in Section 3.18(c) of the Company Disclosure
Schedule, there are no material employment or labor-related Actions, lawsuits,
administrative charges, or written complaints against the Company or any
Subsidiary pending or, to the

27



--------------------------------------------------------------------------------



 




Company’s Knowledge, threatened before any court or administrative agency with
jurisdiction over labor or employment matters.
          (d) To the Company’s Knowledge, no executive of the Company or its
Subsidiaries having a title of senior vice president or above has given notice
of any present intention to terminate his or her employment.
          (e) There is no material worker’s compensation claim or liability that
is not fully insured.
          (f) Section 3.18(f) of the Company Disclosure Schedule sets forth a
schedule of the current annual base salary (exclusive of any bonus plan) payable
to any employee of the Company or any of its Subsidiaries at the corporate
office.
     Section 3.19 Tax Returns, Payments and Elections.
          (a) The Company and its Subsidiaries have timely filed (i) all Income
Tax Returns required to have been filed with respect to periods through
September 29, 2005, and (ii) all Non-Income Tax Returns required to have been
filed with respect to the assets and operations of the Company and its
Subsidiaries with respect to periods through May 25, 2006. All Tax Returns
referred to in (i) and (ii) of the preceding sentence are true and correct in
all material respects. Except as set forth on Section 3.19(a) of the Company
Disclosure Schedule, all Income Taxes due and payable by the Company and its
Subsidiaries with respect to periods through September 29, 2005, were paid on or
before May 25, 2006. Except as set forth on Section 3.19(a) of the Company
Disclosure Schedule, all Non-Income Taxes due and payable by the Company and its
Subsidiaries with respect to their assets and/or operations as of May 25, 2006,
were paid on or before May 25, 2006. All deficiencies asserted or assessments
with respect to all Taxes have been paid in full, and there are no Liens with
respect to Taxes upon any of the assets of the Company or its Subsidiaries other
than Permitted Liens.
          (b) Except as set forth on Section 3.19(b) of the Company Disclosure
Schedule, there is no material dispute or claim concerning any Tax liability or
Tax Return of the Company or any of its Subsidiaries (i) claimed or raised by
any Governmental Authority or (ii) that is threatened in writing, by any
Governmental Authority. Neither the Company nor any of its Subsidiaries has
waived any statute of limitations in respect of Taxes or agreed to any extension
of time with respect to a Tax assessment or deficiency.
          (c) Neither the Company nor any of its Subsidiaries is a party to any
Tax allocation, Tax sharing or similar agreement or arrangement. Neither the
Company nor any of its Subsidiaries (i) has been a member of an Affiliated Group
filing a consolidated federal income Tax Return, or included or required to be
included, in any other group of entities filing or required to file any other
Tax Return as a member of an Affiliated Group, other than a group of which the
Company is the common parent or (ii) is liable for Taxes of another Person under
Treasury Regulation 1.1502-6 (or any similar provision of state, local or
foreign law), by contract, or by reason of being a transferee or successor of
such Person or otherwise.
          (d) Neither the Company nor any of its Subsidiaries has, in the two
(2) years preceding the date of this Agreement, been either a “distributing
corporation” or a “controlled

28



--------------------------------------------------------------------------------



 



corporation” within the meaning of Section 355(a)(1)(A) of the Code or, within
such two-year period, has been included in a group of corporations filing a
federal consolidated Tax Return with a corporation which was, during such
period, a “distributing corporation” or a “controlled corporation” within the
meaning of Section 355(a)(1)(A) of the Code.
          (e) No claim has been made in writing by any Governmental Authority in
a jurisdiction where the Company or any of its Subsidiaries does not file Tax
Returns that the Company or its Subsidiaries are, or may be, subject to Tax in
that jurisdiction.
          (f) Except as set forth on Section 3.19(f) of the Company Disclosure
Schedule, the Company and each of its Subsidiaries has withheld and paid all
Taxes required to have been withheld and paid in connection with any amounts
paid or owing to any employee, independent contractor, creditor, shareholder or
other third party, and all Forms W-2 and 1099 required with respect thereto have
been properly completed and timely filed.
          (g) Except as set forth on Section 3.19(g) of the Company Disclosure
Schedule, neither the Company nor any of its Subsidiaries is a party to any
Contract, arrangement, or plan that has resulted or could result, separately or
in the aggregate, in the payment of any “excess parachute payment” within the
meaning of Code § 280G (or any corresponding provision of state, local, or
foreign Tax law), including with respect to the Contemplated Transactions.
          (h) The Company has made available to the Purchaser correct and
complete copies of all federal income Tax Returns, examination reports, and
statements of deficiencies assessed against or agreed to by the Company or any
Subsidiary, filed or received since December 31, 2000.
          (i) Neither the Company nor any of its Subsidiaries will be required
to include any material item of income in, or exclude any material item of
deduction from, taxable income for any taxable period (or portion thereof )
ending after the Closing Date as a result of any: (i) change in method of
accounting for a taxable period ending on or prior to the Closing Date; (ii)
“closing agreement” as described in Code § 7121 (or any corresponding or similar
provision of state, local, or foreign income Tax law) executed on or prior to
the Closing Date; (iii) intercompany transactions or any excess loss account
described in treasury regulations under Code Section 1502 (or any corresponding
or similar provisions of state, local or foreign income Tax law)
(iv) installment sale or open transaction disposition made on or prior to the
Closing Date; or (v) prepaid amount received on or prior to the Closing Date.
          (j) Neither the Company nor any of its Subsidiaries has engaged in a
“listed transaction” as defined in Treas. Reg. § 1.6011-4(b)(2).
          (k) The unpaid Non-Income Taxes of the Company and its Subsidiaries
did not, as of the Interim Balance Sheet Date, exceed the reserve for Tax
liability (excluding any such reserves relating to Income Taxes) set forth on
the Interim Balance Sheet. Since the Interim Balance Sheet Date, the Company and
its Subsidiaries have not incurred any liability for Taxes outside the ordinary
course of business.

29



--------------------------------------------------------------------------------



 



     Section 3.20 Insurance. Section 3.20 of the Company Disclosure Schedule
sets forth a list of all insurance policies maintained by or on behalf of the
Company and its Subsidiaries on the date of this Agreement (the “Company
Policies”). The Company has made available to Purchaser true and complete copies
of all such policies, together with all written riders and amendments thereto.
With respect to the Company Policies: (a) all are in full force and effect and
no notice of cancellation or termination has been received with respect to any
such policy or binder; (b) all have been complied with in all material respects
by the policyholder, and, to the Company’s Knowledge, no event has occurred
that, with notice or lapse of time, would constitute a material breach of or
default under such policy or binder, or permit termination, modification, or
acceleration thereunder; and (c) to the Company’s Knowledge, there is no pending
material claim under any such policy as to which coverage has been denied or
disputed by the underwriters or issuers thereof or for which the Company or any
of its Subsidiaries has received a reservation of rights letter with respect to
any insurance claim during the last three years. Section 3.20 of the Company
Disclosure Schedule describes any self-insurance arrangements affecting the
Company and its Subsidiaries. All premiums with respect to such policies are
currently paid. The reserves set forth on the face of the Interim Balance Sheet
are adequate to cover all anticipated liabilities with respect to any
self-insurance, deductible, retention or co-insurance programs.
     Section 3.21 Affiliate Transactions. Except as set forth on Section 3.21 of
the Company Disclosure Schedule, none of Shareholder, CTH LLC or any of their
respective Affiliates (other than the Company and its Subsidiaries), nor the
Company’s and its Subsidiaries’ officers, directors and employees, are a party
to any Contract or understanding or arrangement with the Company or its
Subsidiaries, and none of the foregoing have been party to any such Contract,
understanding or arrangement within the last 12 months, and there are no
guarantees, letters of credit, reimbursement agreements, keep-well agreements,
indemnity agreements, equity contribution agreements or other credit support
agreements under which the Company or its Subsidiaries have any outstanding
obligations that relate to obligations of, or to the business or assets of,
Shareholder, CTH LLC or any of their respective Affiliates (other than the
Company and its Subsidiaries) or the Company’s and its Subsidiaries’ officers,
directors and employees. None of Shareholder, CTH LLC, any of their respective
Affiliates (other than the Company and its Subsidiaries), or the Company’s or
its Subsidiaries’ officers, directors or employees, owns or has any right to use
any material asset, tangible or intangible, that is used in the Company’s
Business.
     Section 3.22 Significant Suppliers. Except as set forth on Section 3.22 of
the Company Disclosure Schedule, neither the Company nor any of its Subsidiaries
has received any written notice from any material supplier (including Coca-Cola,
Inc. or any of its Affiliates) to the effect that, and the Company has no
Knowledge that, such supplier will stop, materially decrease the rate of, or
materially change the terms of (whether related to payment, price or otherwise),
supplying materials, products or services to the Company or any of its
Subsidiaries (whether as a result of the consummation of the Contemplated
Transactions or otherwise).
     Section 3.23 No Brokers. Except for the obligations under the engagement
letter between Shareholder and Morgan Stanley & Co. Incorporated dated July 10,
2006, neither the Company nor its Subsidiaries is obligated under any Contract
which would result in the obligation of the Company or its Subsidiaries to pay
any fees or incur any obligations to any

30



--------------------------------------------------------------------------------



 



Broker in connection with the negotiations leading to this Agreement or the
consummation of the Contemplated Transactions.
     Section 3.24 Indebtedness. Section 3.24 of the Company Disclosure Schedule
reflects all Indebtedness of the Company and its Subsidiaries.
     Section 3.25 Company Financing. The Company has received, accepted and
agreed to a commitment letter from Morgan Stanley Senior Funding, Inc. (the
“Company Debt Financing Commitment Letter”), committing such entity to provide
debt financing for the refinancing of the Credit Agreement. A true and complete
copy of the executed Company Debt Financing Commitment Letter is attached hereto
as Exhibit P and the Company Debt Financing Commitment Letter is in full force
and effect and the Company is not in breach of any of the terms thereof.
     Section 3.26 Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT
AND THE SCHEDULES AND EXHIBITS HERETO AND IN ANY CERTIFICATE REQUIRED TO BE
DELIVERED HEREUNDER, NEITHER THE COMPANY NOR THE SHAREHOLDER MAKES ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, RELATING TO THE SHARES, THE
COMPANY, THE SUBSIDIARIES OR ANY OTHER MATTER, INCLUDING ANY REPRESENTATION OR
WARRANTY AS TO WORKMANSHIP, PROFITABILITY, FUTURE PERFORMANCE, FITNESS FOR A
PARTICULAR PURPOSE OR NON-INFRINGEMENT OR ANY REPRESENTATION OR WARRANTY,
EXPRESS OR IMPLIED, AS TO THE ACCURACY OR COMPLETENESS OF ANY INFORMATION,
DOCUMENTS OR MATERIAL TRANSMITTED, PROVIDED OR MADE AVAILABLE TO PURCHASER OR
ITS REPRESENTATIVES, INCLUDING IN ANY PHYSICAL OR ONLINE “DATA ROOMS” OR
MANAGEMENT PRESENTATIONS, INCLUDING ANY PROJECTION, FORECAST OR OTHER
FORWARD-LOOKING INFORMATION AND ANY INFORMATION CONTAINED IN ANY INFORMATION
MEMORANDUM. ALL OF SUCH ADDITIONAL REPRESENTATIONS AND WARRANTIES ARE HEREBY
DISCLAIMED, AND THE COMPANY AND THE SHAREHOLDER EXPRESSLY DISCLAIM ANY AND ALL
LIABILITY RELATING TO OR RESULTING FROM THE USE OF ANY INFORMATION, DOCUMENTS OR
MATERIAL DESCRIBED IN THE PREVIOUS SENTENCE, INCLUDING ANY MARKET ANALYSIS AND
FINANCIAL PROJECTIONS THAT MAY BE CONTAINED THEREIN, OR FOR ANY ERRORS THEREIN
OR OMISSIONS THEREFROM, EXCEPT FOR FRAUD. NEITHER THE COMPANY NOR THE
SHAREHOLDER IS MAKING ANY REPRESENTATION AND WARRANTY, EXPRESS OR IMPLIED, AS TO
THE CLASSIFICATION OF ANY REAL PROPERTY LEASE OF THE COMPANY AS A CAPITAL LEASE
OR AN OPERATING LEASE UNDER GAAP.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDER AND CTH LLC
     Shareholder and CTH LLC hereby represent and warrant to Purchaser that:
     Section 4.1 Title to and Transfer of the Shares. Except as set forth on
Section 4.1 of the Company Disclosure Schedule, CTH LLC beneficially owns and
holds of record, and

31



--------------------------------------------------------------------------------



 



following the CTH LLC Transactions and immediately prior to the Closing,
Shareholder will beneficially own and hold of record, the Shares (including
Rollover Shares), free and clear of any Liens, purchase options, calls or
similar third party rights on sale or transfer (other than restrictions imposed
by applicable securities Laws), preemptive right, limitations on voting rights
or options, and Shareholder will have the authority to dispose of such Shares
pursuant to this Agreement. The transfer and delivery of the Shares (including
the Rollover Shares) by Shareholder to Purchaser and Holdings as contemplated by
this Agreement, shall transfer good title to the Shares, free and clear of all
Liens, purchase options, calls, preemptive rights or similar third party rights.
     Section 4.2 Organization; No Activity. Shareholder is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization and has all requisite licenses, legal capacity, power and authority
to carry on its business as now conducted and to enter into and perform its
obligations under this Agreement and the Transaction Documents to which it is a
party and to consummate the Contemplated Transactions. CTH LLC is duly
organized, validly existing and in good standing under the laws of California
and has all requisite licenses, legal capacity, power and authority to carry on
its business as now conducted and to enter into and perform its obligations
under this Agreement and the Transaction Documents to which it is a party and to
consummate the Contemplated Transactions. CTH LLC has no assets other than the
Shares, and, after the CTH LLC Transactions, will have no other assets. Except
in its capacity as a party to the Pledge Agreement, dated March 1, 2006, between
CTH LLC and Morgan Stanley & Co. Incorporated, CTH LLC is not party to any
Contract, has no liabilities and has had no business or legal activity other
than owning the Shares.
     Section 4.3 Authorization; Enforceability. This Agreement and any other
Transaction Documents to which Shareholder or CTH LLC is a party and the
consummation of the Contemplated Transactions have been duly authorized by all
requisite limited partnership action by Shareholder and all limited liability
company action by CTH LLC, as applicable, and each of Shareholder and CTH LLC
has full power and authority (including limited partnership or limited liability
company power and authority, as applicable) to execute and deliver this
Agreement and the Transaction Documents to which it is a party and to perform
its obligations hereunder and thereunder. This Agreement has been duly executed
and delivered by Shareholder and CTH LLC and, assuming due authorization,
execution and delivery by each of Purchaser and Holdings of this Agreement, this
Agreement constitutes the valid and legally binding obligation of each of
Shareholder and CTH LLC, enforceable against each of Shareholder and CTH LLC in
accordance with its terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (b) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies. Following the CTH LLC Transactions, all obligations of CTH
LLC hereunder shall be the obligations of Shareholder.
     Section 4.4 Non-Contravention. The execution, delivery and performance by
each of Shareholder and CTH LLC of this Agreement or any Transaction Document to
which it is a party do not, and, assuming all Governmental Authorizations
required under the HSR Act have been obtained or made, the consummation of the
Contemplated Transactions will not: (a) violate, conflict with or result in the
breach of any provision of the Governing Documents of Shareholder

32



--------------------------------------------------------------------------------



 



or CTH LLC or any Contract to which either is a party or by which either is
bound or (b) conflict with or violate any Law applicable to either Shareholder
or CTH LLC, as applicable.
     Section 4.5 No Brokers. Except for the obligations under the engagement
letter between Shareholder and Morgan Stanley & Co. Incorporated dated July 10,
2006, neither Shareholder nor CTH LLC is obligated under any Contract which
would result in the obligation of either Shareholder or CTH LLC to pay any fees
or incur any obligations to any Broker in connection with the negotiations
leading to this Agreement or the consummation of the Contemplated Transactions.
     Section 4.6 Litigation. There are no Actions pending or, to the Knowledge
of Shareholder, threatened against or affecting Shareholder, CTH LLC or any of
their respective Affiliates (a) challenging or seeking to restrain, delay or
prohibit any of the Contemplated Transactions or (b) preventing either
Shareholder or CTH LLC from performing in all material respects its obligations
under this Agreement or any Transaction Documents to which it is a party.
     Section 4.7 Consents and Approvals. Except for the Governmental
Authorizations required under the HSR Act, no Governmental Authorizations are
required on the part of Shareholder or CTH LLC in connection with the execution
and delivery of this Agreement and the consummation of the Contemplated
Transactions by Shareholder and CTH LLC. Neither Shareholder nor CTH LLC is
subject to any Governmental Order that would prevent the consummation of the
Contemplated Transactions.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
OF PURCHASER AND HOLDINGS
     Each of Purchaser and Holdings hereby represents and warrants to
Shareholder that:
     Section 5.1 Organization. Purchaser is a Texas corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation and has all requisite licenses, legal capacity, power and
authority to carry on its business as now conducted and to enter into and
perform its obligations under this Agreement and the Transaction Documents to
which it is a party and to consummate the Contemplated Transactions. Holdings is
a Delaware corporation duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation and has all requisite
licenses, legal capacity, power and authority to carry on its business as now
conducted and to enter into and perform its obligations under this Agreement and
the Transaction Documents to which it is a party and to consummate the
Contemplated Transactions.
     Section 5.2 Authorization; Enforceability. This Agreement, any other
Transaction Document to which Purchaser or Holdings is a party, and the
consummation of the Contemplated Transactions have been duly authorized by all
requisite corporate action by each of Purchaser and Holdings, and each of
Purchaser and Holdings has full power and authority (including corporate power
and authority) to execute and deliver this Agreement and the Transaction
Documents to which it is a party and to perform its obligations hereunder and
thereunder.

33



--------------------------------------------------------------------------------



 



Assuming due authorization, execution and delivery by Shareholder and CTH LLC of
this Agreement, this Agreement constitutes the valid and legally binding
obligation of each of Purchaser and Holdings, enforceable against it in
accordance with its terms except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally and (b) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies.
     Section 5.3 Non-Contravention. Except as set forth on of the Section 5.3
Purchaser Disclosure Schedule, the execution, delivery and performance by each
of Purchaser or Holdings of this Agreement or any Transaction Document to which
it is a party do not, and, assuming all Governmental Authorizations required
under the HSR Act have been obtained or made, the consummation of the
Contemplated Transactions will not: (a) violate, conflict with or result in the
breach of any provision of the Governing Documents of either Purchaser or
Holdings or any material Contract to which either Purchaser or Holdings is a
party or (b) conflict with or violate any Law applicable to either Purchaser or
Holdings, as applicable.
     Section 5.4 Government Consents. Except for the Governmental Authorizations
required under the HSR Act, no Governmental Authorizations are required on the
part of either Purchaser or Holdings in connection with the execution and
delivery of this Agreement and the consummation of the Contemplated Transactions
by either Purchaser or Holdings. Neither Purchaser nor Holdings is subject to
any Governmental Order that would prevent the consummation of the Contemplated
Transactions.
     Section 5.5 Litigation. There are no Actions pending or, to the Knowledge
of Purchaser, threatened against or affecting Purchaser, Holdings or any of
their respective Affiliates (a) challenging or seeking to restrain, delay or
prohibit any of the Contemplated Transactions or (b) preventing either Purchaser
or Holdings from performing in all material respects its respective obligations
under this Agreement or any Transaction Documents to which it is a party.
     Section 5.6 Investment Intent. Each of Purchaser and Holdings acknowledges
that the Shares have not been registered under Securities Act and that the
Shares may not be resold absent such registration or unless an exemption
therefrom is available. Each of Purchaser and Holdings qualifies, or as of the
Closing will qualify, as an “accredited investor” as such term is defined in
Rule 501(a) promulgated pursuant to the Securities Act. The Shares to be
received by each of Purchaser and Holdings at the Closing are being acquired for
investment for its own account not as a nominee or agent, and not with a view to
the resale or distribution of any part thereof, and neither Purchaser nor
Holdings has any present intention of selling, granting any participation in, or
otherwise distributing the same. The acquisition by Purchaser and Holdings of
any of the Shares shall constitute confirmation of the representation by each of
Purchaser and Holdings that it does not have any Contract, undertaking, or
arrangement with any person to sell, transfer or grant participations to such
person or to any third person, with respect to any of the Shares.
     Section 5.7 Knowledge of Industry and Representation by Advisors.

34



--------------------------------------------------------------------------------



 



          (a) Each of Purchaser and Holdings acknowledges that (i) it has
knowledge, experience and expertise in business and financial matters and the
motion picture exhibition industry and (ii) it has the capability of
understanding and evaluating the risks and merits associated with its
acquisition of the Shares pursuant to this Agreement and its respective
participation in the Contemplated Transactions.
          (b) Each of Purchaser and Holdings acknowledges that it: (i) has read
this Agreement; (ii) has been represented in the preparation, negotiation and
execution or this Agreement by legal counsel of its own choice or has
voluntarily declined to seek such counsel; and (iii) understands the terms and
consequences of this Agreement and is fully aware of the legal and binding
effect of this Agreement. Purchaser and Holdings each acknowledge with respect
to itself that it is not in a disparate bargaining position with the
Shareholder.
          (c) Each of Purchaser and Holdings acknowledges with respect to itself
that it has been represented or advised by advisors of its own choice, including
financial advisors and tax advisors, that have assisted Purchaser or Holdings,
as applicable, in understanding and evaluating the risks and merits associated
with Purchaser’s and Holdings’ acquisition of the Shares pursuant to this
Agreement and Purchaser’s and Holdings’ respective participation in the
Contemplated Transactions.
     Section 5.8 Disclosure of Information. Purchaser and Holdings each
acknowledge with respect to itself that it and its Representatives have been
permitted access to the books and records, facilities, equipment, Tax Returns,
contracts, and other properties and assets of the Company and its Subsidiaries
that it and its Representatives have requested to see or review, and that it and
its Representatives have had an opportunity to meet with the officers and
employees of the Company and its Subsidiaries that it and its Representatives
have requested to meet with. Purchaser acknowledges that (a) none of
Shareholder, CTH LLC, the Company or any other Person has made any
representation or warranty, express or implied, as to the Company’s Business,
the Company, its Subsidiaries or the accuracy or completeness of any information
regarding the Company’s Business, the Company, or its Subsidiaries furnished or
made available to Purchaser and its Representatives, except as expressly set
forth in the Transaction Documents, (b) neither Purchaser nor Holdings has
relied on any representation or warranty from Shareholder, CTH LLC, the Company
or any other Person in determining to enter into this Agreement, except as
expressly set forth in this Agreement and (c) except as expressly provided
otherwise in the Transaction Documents or in the case of fraud, none of
Shareholder, CTH LLC, or any of their respective Affiliates (including the
Company and its Subsidiaries), their respective Representatives or any other
Person shall have or be subject to any liability to Purchaser or Holdings or any
other Person resulting from the distribution to Purchaser or Holdings, or
Purchaser’s or Holdings’ use of, any such information, including any
information, documents or material made available to Purchaser or Holdings in
any physical or online “data rooms,” management presentations, information
memorandum or in any other form in expectation of any transaction contemplated
hereby.
     Section 5.9 Projections. In connection with Purchaser’s and Holdings’
investigation of the Company and the Subsidiaries, Purchaser and Holdings have
each received from the Company and its Representatives certain projections,
forecasts and business plan information, including projections, forecasts and
business plan information relating to the construction

35



--------------------------------------------------------------------------------



 



schedule, other milestones and costs related to the Pipeline Theaters and the
revenues, expenses, costs, dilution of revenues and depreciation of assets
related the Pipeline Theaters and to all of the Company’s other theaters. Each
of Purchaser and Holdings acknowledges and agrees that there are uncertainties
inherent in attempting to make such projections, forecasts and plans, that each
of Purchaser and Holdings is familiar with such uncertainties, that there can be
no assurances that the projections, forecasts and plans are accurate or that the
projections, forecasts and plans will be realized, that each of Purchaser and
Holdings is taking full responsibility for making its own evaluation of the
adequacy and accuracy of all projections, forecasts and plans so furnished to
it, and that each of Purchaser and Holdings shall have no claim against the
Company, Shareholder, CTH LLC or their respective Affiliates and Representatives
with respect thereto, except in the case of fraud and provided that nothing in
this Section 5.9 shall modify or limit in any way any of the representations and
warranties contained in this Agreement. Accordingly, each of Purchaser and
Holdings acknowledges and confirms that (a) the Company, Shareholder, CTH LLC
and their respective Affiliates and Representatives have made no representations
or warranties, express or implied, with respect to, and shall not be liable to
Purchaser, Holdings or any of their respective Affiliates or Representatives,
with respect to any such projections, forecasts or plans, (b) except as
expressly set forth in Article III of this Agreement, the Company, Shareholder,
CTH LLC and their respective Affiliates and Representatives have made no
representations or warranties, express or implied, relating to the Pipeline
Theaters, including as to the status or content of any plans, specifications,
letters of intent, memoranda of understanding, agreements or other documents
with respect to such theaters or properties, (c) neither Purchaser nor Holdings
has relied on the fulfillment or realization of any projection, forecast or plan
received from Shareholder, CTH LLC, the Company or any of their respective
Affiliates or Representatives or any other Person in determining to enter into
this Agreement, and (d) any such reliance would be unreasonable.
     Section 5.10 Access. Notwithstanding anything to the contrary in this
Agreement and except as specifically set forth in the last sentence of
Section 3.8, each of Purchaser and Holdings acknowledges and agrees that neither
the Company nor Shareholder makes any representation or warranty relating to,
and under no circumstances shall the Company, Shareholder or CTH LLC be liable
to Purchaser, Holdings or any of their respective Affiliates for any amounts
(including Losses under Article IX) suffered or incurred by Purchaser, Holdings
or any of their respective Affiliates in connection with any claim, action,
litigation, suit, arbitration, proceeding, investigation, or other legal or
administrative proceeding arising out of, resulting from or relating to any Law
pertaining to the access of disabled persons to public accommodations, or
prohibiting disability discrimination by public accommodations (a “Disability
Law”) including, Title III of Americans with Disabilities Act of 1990, as
amended, 42 U.S.C. §§ 12101, et seq., or any rules or regulations promulgated
thereunder, the Rehabilitation Act of 1973, 29 U.S.C. §§ 701, et seq.,
California Unruh Act, California Civil Code §§ 51, et seq., the California
Health and Safety Code § 19955, et seq., the California Blind and Other
Physically Disabled Persons Act, California Civil Code §§ 54, et seq., Title 24
of the California Building Code, and any other state or local Law,
administrative statute, rule, architectural guideline, building code, or any
other Law of similar purpose and effect.
     Section 5.11 Sufficient Funds. Purchaser has received, accepted and agreed
to a commitment letter from Lehman Brothers, Inc. and Morgan Stanley Senior
Funding, Inc. (the “Purchaser Debt Financing Commitment Letter”), committing
such entities to provide debt

36



--------------------------------------------------------------------------------



 



financing for the Contemplated Transactions to Purchaser, subject to the terms
and conditions set forth therein (such debt financing, the “Debt Financing”). A
true and complete copy of the executed Purchaser Debt Financing Commitment
Letter is attached hereto as Exhibit G and the Purchaser Debt Financing
Commitment Letter is in full force and effect and Purchaser is not in breach of
any of the terms thereof. As of the date of this Agreement, Purchaser has paid
in full (or has caused to be paid in full) any and all commitment fees and other
fees required to be paid on or before the date of this Agreement pursuant to the
terms of the Purchaser Debt Financing Commitment Letter. Purchaser will have
available to it in the aggregate at the Closing Date sufficient funds to
consummate the Contemplated Transactions, including the payments it is required
to make pursuant to Section 2.1(a), assuming (i) the Debt Financing is obtained
on substantially the same terms as described in the term sheets attached to the
Purchaser Debt Financing Commitment Letter and (ii) Shareholder shall have
contributed the Rollover Shares in exchange for Holdings Stock.
     Section 5.12 No Brokers. Except as set forth on Section 5.12 of the
Purchaser Disclosure Schedule, neither Purchaser nor Holdings is obligated under
any Contract that would result in the obligation of the Purchaser, Holdings or
their respective Affiliates to pay any fees or incur any obligations to any
Broker in connection with the negotiations leading to this Agreement or the
consummation of the Contemplated Transactions.
ARTICLE VI
ADDITIONAL AGREEMENTS
     Section 6.1 Access and Investigation. Between the date of this Agreement
and the Closing Date and upon reasonable advance notice from Purchaser, the
Company will, and will cause its Subsidiaries and their Representatives to,
afford Purchaser and its Representatives (including its financing sources and
their counsel, accountants, and other representatives) reasonable access during
normal business hours to the Company’s and its Subsidiaries’ personnel,
Representatives, properties, landlords, Contracts, Tax Returns, books and
records and other financial, operating and other data and information as
Purchaser may reasonably request. Prior to the Closing, all information obtained
by Purchaser and its Representatives pursuant to this Section 6.1 shall be kept
confidential in accordance with the Confidentiality Agreement. Notwithstanding
the foregoing, none of Shareholder, CTH LLC, the Company or its Subsidiaries
shall be required to provide access to any information, property or personnel if
(a) such Party believes in good faith that such access is subject to any
confidentiality obligations, provided that, at the request of Purchaser, the
Company shall use commercially reasonable efforts to have such obligations
waived, or would be reasonably likely to jeopardize such Party’s
attorney-client, work product or similar legal privilege; (b) any applicable Law
may, in the good faith judgment of such Party’s outside counsel, require such
Party to restrict or prohibit access to any such information, properties or
personnel; or (c) such access would unreasonably and materially disrupt the
businesses and operations of such Party. Prior to the Closing (x) none of
Purchaser, its Affiliates or its Representatives shall contact or communicate,
directly or indirectly, with any lessor (other than Shareholder) under any Real
Property Lease for the purpose of discussing any Real Property Lease, any
Pipeline Theater, the Company’s Business or the Contemplated Transactions
without, in each such instance, permitting the Company, by providing reasonable
prior notice to Company, to fully participate in any and all conferences,
telephone conversations and other communications between Purchaser, its
Affiliates or Representatives and any such

37



--------------------------------------------------------------------------------



 



lessor and (y) Purchaser shall, and shall cause its Affiliates or
Representatives to, copy Shareholder on all written and electronic
communications between such Persons and any such lessor when sent. Upon
Purchaser’s reasonable request, prior to the Closing Shareholder, the Company
and its Subsidiaries shall use their commercially reasonable efforts to assist
Purchaser with (i) its preparation for the post-Closing integration of the
Company’s information technology systems with the Purchaser’s information
technology systems, including, without limitation (A) the development of
software interfaces between, and integration of, the Company Proprietary
Software and Purchaser’s software; and (B) the integration of historical data of
the Company into Purchaser’s information technology systems, it being understood
that no actual integration of technology systems shall occur until after
Closing, and (ii) subject to the immediately preceding sentence, communication
with the Company’s or its Subsidiaries’ landlords with respect to any requests
of Purchaser’s lenders with respect to the Debt Financing. Upon the consummation
of the Closing, the Parties hereto agree that this Section 6.1 shall terminate
and forthwith become null and void in all respects and cease to have any further
effect.
     Section 6.2 Conduct of the Company’s Business Prior to Closing. (a) Except
as otherwise contemplated by this Agreement or as set forth on Section 6.2 of
the Company Disclosure Schedule, between the date of this Agreement and the
Closing Date, the Company will, and will cause its Subsidiaries to, (i) conduct
the Company’s Business in the ordinary course of business, consistent with past
practice and in accordance with applicable Law with no less diligence and effort
than would be applied in the absence of this Agreement, (ii) use commercially
reasonable efforts to (x) preserve intact, in all material respects, the current
business organization (including the legal entities comprising such) of the
Company and its Subsidiaries (including the relationships between the Company
and its Subsidiaries’ and their respective directors, officers, executives, and
managers, although the Company shall not be required to pay, or promise to pay,
any consideration (other than compensation to which such individuals are
currently entitled as directors or employees) as an inducement to continue their
employment with the Company), and (y) maintain relations and goodwill with
suppliers, customers, landlords, employees, creditors, and movie studios with
whom the Company and its Subsidiaries has relationships and with the communities
in which the Company has theaters or Pipeline Theaters, all in the ordinary
course of business, consistent with past practice and with a view to preserving
for Purchaser and Holdings the Company’s Business and the assets used therein
and the goodwill associated therewith, (iii) operate its cash management in
accordance with past practices, including with respect to the payment of
Indebtedness (subject to Section 7.2(l)), purchase of inventory, provisions of
services, payment of accounts payable and accrued liabilities and incurrence of
and payment of or financing for capital expenditures, (iv) maintain the material
tangible assets of the Company and its Subsidiaries in good repair and condition
(excluding normal wear and tear), and (v) pay all Taxes as such Taxes become due
and payable consistent with past practice.
          (b) Except as otherwise contemplated by this Agreement, between the
date of this Agreement and the Closing Date, the Company will not, and will
cause its Subsidiaries not to, without the prior consent of Purchaser:
          (i) make any modifications or amendments to any Listed Agreement, Real
Property Lease, Pipeline Construction Agreement, Pipeline Architectural
Agreement (except in each case in connection with any action permitted pursuant
to subsections (xv) and (xvi) below) or material Governmental Authorization or
waive or assign any

38



--------------------------------------------------------------------------------



 



right thereunder; provided that (A) the Company may enter into any extension or
renewal of a Listed Agreement on a month-to-month basis without the prior
consent of Purchaser; (B) the Company may execute or provide any updated
schedules, bids or specifications with respect to any Pipeline Construction
Agreement or Pipeline Architectural Agreement or any amendment, waiver or change
with respect to any Pipeline Construction Agreement or Pipeline Architectural
Agreement with respect to rights of the Company (1) prior to the commencement of
design, (2) prior to the opening of any theater or (3) prior to the commencement
of the Company’s work as a tenant for any Pipeline Theater without the prior
consent of Purchaser, provided that such schedule, bid, specification,
amendment, waiver or change will not require any capital expenditure that will
result in a breach of Section 6.2(b)(xvi); and (C) with respect to any estoppel,
subordination, non-disturbance and attornment, exhibits, consents, review of
title, recording memoranda of lease or geotech reports required by any Real
Property Lease, the Company shall provide immediately to Purchaser all
documentation required under the Real Property Lease for review and comment,
which comments shall be consistent with the terms of the Real Property Lease and
shall be provided to the Company no later than five (5) Business Days prior to
the required date of delivery or execution, as applicable, under the Real
Property Lease, provided that the Company has provided to Purchaser such
documents at least five (5) days in advance, provided further that if the time
period for delivery or execution, as applicable, of such documentation under the
Real Property Lease is less than five (5) Business Days, the Company shall use
its commercially reasonable efforts to provide the documentation to Purchaser
and to obtain comments from Purchaser prior to the required date of delivery or
execution, and provided further that the Company may deliver or execute such
documentation on the required date of delivery or execution under the Real
Property Lease without prior consent or comment from the Purchaser if the
Company has taken all actions required by this clause (C) and if such delivery
or execution is necessary to prevent a breach or default by the Company under
the Real Property Lease.
          (ii) amend or otherwise change its Governing Documents;
          (iii) issue, sell, contract to issue or sell, pledge, dispose of,
grant, encumber or authorize the issuance, sale, pledge, disposition, grant or
encumbrance of (1) any shares of capital stock or any membership interests of
the Company or its Subsidiaries, as applicable, or (2) any options, warrants,
convertible securities or other rights of any kind to acquire any shares of such
capital stock, or any other ownership interest of the Company or its
Subsidiaries, or (3) any material portion of the assets of the Company or its
Subsidiaries;
          (iv) reclassify, combine, split, subdivide, redeem, purchase or
otherwise acquire, directly or indirectly, any of its capital stock or other
securities or effect any like change in the capitalization of the Company or its
Subsidiaries, declare or pay any dividends or other cash distributions upon any
ownership interests of the Company or any of its Subsidiaries, or make any loans
to Shareholder;
          (v) except as may be required by applicable Law, enter into, adopt or
amend or terminate any employment agreement, bonus, profit sharing,
compensation,

39



--------------------------------------------------------------------------------



 



severance, termination, stock option, stock appreciation right, restricted
stock, performance unit, stock equivalent, stock purchase agreement, pension,
retirement, deferred compensation, employment, health, life, or disability
insurance, dependent care, severance or other employee benefit plan agreement,
trust, fund or other arrangement for the benefit or welfare of any director,
officer or employee in any manner;
          (vi) increase in any manner the compensation or fringe benefits of any
director, officer or employee, other than salary or wage increases in the
ordinary course of business to take effect on or after the first pay period
following September 30, 2006 and not to exceed (A) 15% with respect to any
director, officer or employee with an annual base salary less than $75,000,
(B) 9% with respect to any director, officer or employee with an annual base
salary greater than or equal to $75,000 and (C) 4.5% on an aggregate basis for
all directors, officers and employees, each as set forth in the Agreement Date
Salary Schedule, or pay any benefit not required by any plan or arrangement as
in effect as of the date hereof;
          (vii) hire additional employees of the Company or its Subsidiaries at
the corporate office, or without prior notice to Purchaser, terminate without
good cause the employment of any employees at the corporate office of the
Company or any of its Subsidiaries; provided, however, that nothing in this
subsection shall require Purchaser’s consent for the hiring of temporary
employees entitled to total annual compensation of less than $75,000, who are
not entitled to severance and who do not receive written employment agreements;
          (viii) make or change any election, change an annual accounting
period, adopt or change any accounting method, file any amended Tax Return,
enter into any closing agreement, settle any Tax claim or assessment, surrender
any right to claim a refund of Taxes, consent to any extension or waiver of the
limitation period applicable to any Tax claim or assessment, or take any other
similar action, or omit to take any action relating to the filing of any Tax
Return or the payment of any Tax, if such election, adoption, change, amendment,
agreement, settlement, surrender, consent or other action or omission would
reasonably be expected to have the effect of materially (i) increasing the
present or future Tax liability or (ii) decreasing any present or future Tax
asset of the Company, Purchaser, or any of their respective Subsidiaries or
Affiliates, except in each case as may be required by Law;
          (ix) permit any insurance policy naming the Company or any of its
Subsidiaries as a beneficiary or loss payee to expire, or to be canceled or
terminated, unless a comparable insurance policy reasonably acceptable to
Purchaser is obtained and in effect, or enter into any new insurance policy
other than a renewal of a previously existing policy;
          (x) adopt a plan of complete or partial liquidation, dissolution,
merger, consolidation, restructuring, recapitalization or other reorganization
of the Company or any of its Subsidiaries or otherwise permit the corporate
existence of the Company or its Subsidiaries or the rights or franchises or any
license, permit or authorization under which its business operates to be
suspended, lapsed or revoked;

40



--------------------------------------------------------------------------------



 



          (xi) enter into Contracts or other agreements (including non-binding
letters of intent) to acquire, sell, develop, design, construct (other than with
respect to Pipeline Theaters), lease, finance or operate movie theaters;
          (xii) except with respect to the License Agreement, assign, license or
otherwise transfer any Intellectual Property or allow to lapse any registrations
or applications for registration of Intellectual Property owned by the Company
or one of its Subsidiaries;
          (xiii) incur, assume, or guaranty any liabilities or Indebtedness of
any kind other than ordinary course trade payables or draws on the revolving
credit facility under the Credit Agreement not to exceed $5,000,000 in the
aggregate;
          (xiv) cancel any Indebtedness owed to the Company or its Subsidiaries
or waive any material claims or rights pertaining to the business of the Company
or any of its Subsidiaries;
          (xv) dispose of any assets with a fair market value in excess of
$250,000 (other than any such disposition associated with closure of any theatre
being replaced with a new theatre as set forth on Section 6.2(b) of the Company
Disclosure Schedule);
          (xvi) make any capital expenditure with respect to any Pipeline
Theater that would result in aggregate expenditures for such Pipeline Theater to
exceed 110% of the amounts set forth on Section 6.2(b) of the Company Disclosure
Schedule with respect to such Pipeline Theater;
          (xvii) make any single capital expenditure (or related capital
expenditures) (excluding capital expenditures with respect to any Pipeline
Theater) in excess of $100,000 or aggregate capital expenditures in excess of
(A) $500,000 through the date that is sixty (60) days following the date of this
Agreement, (B) an additional $250,000 thereafter (for a total of $750,000) plus
(C) $324,000 in the aggregate with respect to the SouthCoast 16 and the
Huntington Beach 20 theaters;
          (xviii) change, in any material respect, any accounting, financial
reporting, inventory or credit allowance principle, practice, method or policy
used by the Company or any of its Subsidiaries;
          (xix) compromise or settle any lawsuit or claim (including any lawsuit
or claim involving as a party any Governmental Authority) if such settlement
(i) involves individual payments by the Company or any of its Subsidiaries in
respect of any such lawsuits or claims after the Closing (or forgiveness of
amounts payable to the Company to or any of its Subsidiaries) in excess of
$100,000 (or $400,000 in the aggregate) or (ii) would reasonably be expected to
have a Company Material Adverse Effect or (iii) involves injunctive or other
equitable relief; provided that, without the consent of Purchaser, the Company
shall be permitted to make the following improvements related to any Disability
Law, up to $50,000 per theater location and a total aggregate value of

41



--------------------------------------------------------------------------------



 



$250,000: modifications to theater exteriors, sidewalks, signage, rest rooms,
striping, and ordinary course repairs and maintenance;
          (xx) merge or consolidate with, or agree to merge or consolidate with,
or purchase substantially all of the assets of, or otherwise acquire, any
business, business organization or division thereof, or any other Person;
          (xxi) enter into any transaction, agreement, contract or arrangement
that would be required to be disclosed under Sections 3.12(a) or 3.21 of the
Company Disclosure Schedule; or
          (xxii) enter any change order related to, revision, amendment,
modification or waiver of any Pipeline Construction Agreement or Pipeline
Architectural Agreement that will result in payments by the Company or any of
its Subsidiaries in violation of subsection ((xvi)) above;
          (xxiii) sell or otherwise transfer any of the Fandango Shares; or
          (xxiv) agree to do any of the foregoing.
     Section 6.3 Consents; Approvals. (a) The Company shall use its commercially
reasonable efforts to obtain (and shall refrain from taking any willful action
that would impede obtaining) all consents, waivers, approvals, authorizations or
orders needed to consummate the sale of the Shares and the Contemplated
Transactions (including all requisite consents under the Real Property Leases);
provided that Purchaser shall have the right to approve all notices to and
requests for consent prior to their being sent to any third party and further
provided that the Company shall not be required to pay any consideration,
monetary or otherwise, that is more than $500 individually or agree to any
material concessions, in order to obtain any such consents, waivers, approvals
or authorizations unless Purchaser shall agree to bear the cost thereof.
     (b) The Company and Purchaser shall file the notification report, and all
other documents to be filed in connection therewith, required by the HSR Act and
the notification rules promulgated thereunder with the United States Federal
Trade Commission and the United States Department of Justice as soon as
practicable following the date hereof, but in any event within five Business
Days following the date hereof (the date on which such filing is made, the
“Original Filing Date”). Purchaser shall pay directly to the applicable
Government Antitrust Entity the applicable HSR Act filing fee required in
connection with any HSR notification required in connection with the
Contemplated Transactions, including the Rollover. The Company and Purchaser
shall respond promptly to any request for additional information that may be
issued by either the Federal Trade Commission or the Department of Justice.
Subject to the terms and conditions herein, Purchaser and the Company shall use
commercially reasonable efforts to cause the waiting periods under the HSR Act
to terminate or expire at the earliest possible date after the Original Filing
Date (it being understood that this provision is not intended to require any
Party to seek early termination). Without limiting the generality of the
Company’s undertakings pursuant to this Section 6.3(b), the Company shall, in
each case with the consent of Purchaser:

42



--------------------------------------------------------------------------------



 



          (i) use its commercially reasonable efforts to prevent the entry in a
judicial or administrative proceeding brought under any antitrust law by a
Government Authority with jurisdiction over the enforcement of any applicable
antitrust laws (“Government Antitrust Entity”) or any other party of any
permanent or preliminary injunction or other order that would make consummation
of Purchaser’s acquisition of the Company and the Company’s Business in
accordance with the terms of this Agreement unlawful or that would prevent or
delay such consummation; provided that, Purchaser and its counsel shall be
responsible for all discussions with any Government Antitrust Entity (after
consultation with the Company and its counsel) to the maximum extent permitted
by Law and except as required by any Government Antitrust Entity; and
          (ii) take promptly, in the event that such an injunction or order has
been issued in such a proceeding, any and all steps, including the appeal
thereof or the posting of a bond, necessary to vacate, modify or suspend such
injunction or order so as to permit such consummation on a schedule as close as
possible to that contemplated by this Agreement.
          (c) Subject to applicable Law and subject to all applicable
privileges, including the attorney-client privilege, Purchaser and the Company
will consult and cooperate with one another in connection with any analyses,
appearances, presentations, memoranda, briefs, arguments, opinions and proposals
made or submitted by or on behalf of any Party hereto relating to proceedings
under the HSR Act or any other applicable merger control or similar Law, and
shall promptly inform the other of any oral communication with, and provide
copies of written communications with, any Governmental Antitrust Entity
regarding any such filings or this transaction.
          (d) Notwithstanding anything to the contrary in this Section 6.3 or
elsewhere in this Agreement, Purchaser shall not be required to agree to
(i) material concessions in connection with any third party consents, (ii) incur
any material liability or obligation of any kind, (iii) except as contemplated
in clause (iv) below, enter into a consent decree (or other similar agreement)
with the Federal Trade Commission, the Department of Justice or any other
Governmental Authority, or (iv) except for the divestiture of no more than 75
screens in the aggregate, agree to any sale, transfer, license, separate
holding, divestiture or other disposition of, or to any prohibition of, or to
any limitation on, the acquisition, ownership, operation, effective control or
exercise of full right of ownership of any asset of the Company’s Business or
the business of the Purchaser and its Affiliates. Purchaser shall not be
required to pursue antitrust approval under the HSR Act for a period of more
than 150 days following the Original Filing Date, and Purchaser shall
thereafter, in its sole discretion, be entitled to terminate this Agreement
pursuant to Section 8.1(a)(vi).
     Section 6.4 Notification. Upon obtaining knowledge thereof, the Company
shall give prompt notice to Purchaser, and Purchaser shall give prompt notice to
the Company, of (a) the occurrence or non-occurrence of any event after the date
hereof, the occurrence or non-occurrence of which has caused or would be likely
to cause any representation or warranty contained in this Agreement to be untrue
or inaccurate such that the conditions to closing set forth in Section 7.2(a)
and Section 7.3(a), as the case may be, shall not be met, and (b) any failure of
the Company, CTH LLC, Shareholders, Purchaser or Holdings, as the case may be,
to

43



--------------------------------------------------------------------------------



 



comply with or satisfy any covenant, condition or agreement to be complied with
or satisfied by it after the date hereof such that the conditions to Closing set
forth in Section 7.2(a) and Section 7.3(a), as the case may be, shall not be
met. Should any such occurrence or non-occurrence referenced herein require any
change in the Company Disclosure Schedule or the Shareholder Disclosure
Schedule, the Company or Shareholder, as the case may be, shall deliver to
Purchaser a supplement to the Company Disclosure Schedule or Shareholder
Disclosure Schedule, as applicable, specifying such change; provided that the
Company and Shareholder shall only be entitled to update, amend or modify the
Company Disclosure Schedule or the Shareholder Disclosure Schedule, as the case
may be, after the date of this Agreement until the Closing Date (the “Update
Period”) to reflect factors, circumstances or events first arising or, in the
case of representations given to the Company’s Knowledge, becoming known to the
Company, during the Update Period or to reflect factors, circumstances or events
arising or resulting from any action taken or not taken by the Company, CTH LLC
or Shareholder as a result of Purchaser’s consent pursuant to Section 6.2.
Purchaser will be deemed to have accepted such supplement to the Company
Disclosure Schedule or the Shareholder Disclosure Schedule (i) where the update
is made to reflect any action taken or not taken by the Company, CTH LLC or
Shareholder as a result of Purchaser’s consent pursuant to Section 6.2 and
(ii) in all other cases, unless Purchaser delivers written notice of its
objection to Shareholder and the Company within ten (10) Business Days after the
date the supplement is delivered. If Purchaser delivers a written notice of its
objection to such supplement to the Company Disclosure Schedule or the
Shareholder Disclosure Schedule, as applicable, Purchaser shall have, in
addition to any other rights and remedies at law or equity, the right to
terminate this Agreement as provided in Section 8.1(a)(iv). Upon the acceptance
or deemed acceptance of any such supplement by Purchaser, the information
contained in such supplement will be deemed to become part of the Company
Disclosure Schedule or the Shareholder Disclosure Schedule, as applicable, and
will be deemed to qualify and constitute an exception to the applicable
representations and warranties of the Company, CTH LLC or Shareholder, as
applicable. The delivery of any such notice pursuant to this Section 6.4 shall
not be deemed an admission or an acknowledgement (i) that the subject matter of
such notice is material or would reasonably be expected to have a Company
Material Adverse Effect or is outside of the ordinary course of business or
inconsistent with past practice, or (ii) that there has occurred an actual or
anticipatory breach of, or failure to comply with or satisfy, any
representation, warranty, covenant, condition or agreement.
     Section 6.5 No Negotiation. Up until the Closing, Shareholder, CTH LLC and
the Company will, and will cause each of their respective Affiliates and
Representatives to, discontinue (i) any discussions, negotiations or other
interactions with any Person (other than Purchaser and Holdings) relating to any
Alternative Transaction and (ii) providing any confidential information or data
with respect to the Company or its Subsidiaries to any Person other than to
Purchaser, Holdings and their respective Representatives for the purpose of or
otherwise related to proposing, evaluating or effecting an Alternative
Transaction. Until such time, if any, as this Agreement is terminated pursuant
to Article VIII or the Closing occurs, Shareholder, CTH LLC and the Company will
not, and will cause their respective Affiliates and Representatives to not,
entertain, solicit, initiate, encourage or respond to any inquiries or proposals
from, or negotiate with, any Person (other than Purchaser or Holdings) relating
to any such Alternative Transaction involving any of the Company or its
Subsidiaries. The Company shall promptly, but in no event later than two days
after its occurrence, notify Purchaser if any Person makes any proposal, offer,
inquiry or contact with respect to an Alternative Transaction

44



--------------------------------------------------------------------------------



 



and will provide to Purchaser the identity of such Person, the nature of the
offer, inquiry or proposal, the terms of any proposal and, in each case, the
Company’s, CTH LLC’s or Shareholder’s response thereto, as applicable.
     Section 6.6 Trademarks, Brand Names, Etc. As promptly as practicable after
the Closing Date, Purchaser shall cause the Company and its Subsidiaries to
remove the name “Syufy” and any trademarks, trade names, brand names, trade
dress or logos containing such names which are listed and specifically
identified on Section 6.6 of the Company Disclosure Schedule from all Internet
sites, labels, stationery or office forms of the Company and its Subsidiaries.
Thereafter, other than pursuant to any agreement between Shareholder or its
Affiliates (other than the Company and its Subsidiaries) and the Company or its
Subsidiaries, Purchaser shall neither use nor permit any of its Affiliates to
use such name as a trademark or service mark or any trademark, trade name,
brandmark, brand name, trade dress or logo containing such name in connection
with the Company, its Subsidiaries or otherwise.
     Section 6.7 Further Action. Except as otherwise provided herein, each of
the Parties shall use its best efforts to take, or cause to be taken, all
appropriate action, do or cause to be done all things necessary, proper or
advisable under applicable Law, and execute and deliver such documents and other
papers, as may be required to transfer, convey, grant and confirm to and vest in
Purchaser and Holdings good and marketable title to all of the Shares free and
clear of all Liens, purchase options, calls or similar third party rights.
     Section 6.8 Tax Matters.
          (a) Whenever it is necessary for purposes of this Agreement to
determine the liability for Non-Income Taxes of the Company or any of its
Subsidiaries for a taxable year or period that begins before and ends after the
Closing Date (a “Straddle Period”), the determination shall be made by assuming
that such entity had a taxable year which ended at the close of business on the
Closing Date.
          (b) Purchaser shall prepare and timely file, or cause to be prepared
and timely filed when due (including extensions), any Tax Return that is
required to be filed after the Closing Date to the extent such Tax Return is
with respect to the operations, assets or activities of the Company or any of
its Subsidiaries. To the extent an Income Tax Return is required to be filed
after the date hereof and on or before the Closing Date with respect to the
operations, assets or activities of the Company or any of its Subsidiaries, the
Company shall prepare and timely file, or cause to be prepared and timely filed,
such return; provided, however, that the Company shall provide any such Income
Tax Return to Purchaser for its review and comment at least 60 days prior to the
due date of such return and the Company shall file or cause to be filed such
return only after obtaining Purchaser’s consent (not to be unreasonably withheld
or delayed).
          (c) Shareholder, at its own expense, shall provide to Purchaser all
information necessary in Purchaser’s reasonable discretion to completely and
accurately report any transactions that (i) occurred out of the ordinary course
of business, including the Special Dividend and the 2006 Restructuring,
(ii) occurred on or before the Closing, and (iii) will be reported on a Tax
Return (including any Form 1099) or that will affect a Tax Return that is
required to be filed by Purchaser or the Company after the Closing Date. This
information

45



--------------------------------------------------------------------------------



 




includes the information required to report on Form 1099 (and any similar form
filed with state, local or foreign Tax authorities) the portion of the Special
Dividend that is properly treated as a dividend for Tax purposes.
          (d) Each of Purchaser and Shareholder shall, and shall cause its
respective Subsidiaries and Affiliates to (i) retain all books and records with
respect to Tax matters pertinent to the Company and each of its Subsidiaries
relating to any taxable period beginning before the Closing Date until the sixth
anniversary of the Closing Date, and abide by all record retention agreements
entered into with any Governmental Authority, and (ii) give the other Party
reasonable written notice prior to transferring, destroying or discarding any
such books and records and, if the other Party so requests, the notifying Party
shall, and shall cause the Company and each of its Subsidiaries to, allow each
Party to take possession of such books and records at such other Party’s
expense. During the period such books and records with respect to Tax matters
are retained each Party shall provide, or shall cause its Subsidiaries and
Affiliates to provide, as applicable, reasonable access to the other Party
during normal working hours, including the right to make copies, at such other
Party’s expense, in connection with any audit or other proceeding with respect
to Taxes or any claim for indemnification with respect to Taxes. Notwithstanding
anything in this Agreement to the contrary, Shareholder shall, and shall cause
its respective Subsidiaries and Affiliates to, at Shareholder’s expense,
transfer to Company, such that Company has in its possession as of and after the
Closing Date, all books and records (including Tax work papers and Tax Returns)
for periods through the Closing Date that may be required for the Company to
conduct an earnings and profits study with respect to all periods up to and
including the Closing Date.
          (e) Purchaser, the Company and the Shareholder further agree, upon
request, to use reasonable efforts to obtain any certificate or other document
from any Governmental Authority or any other Person as may be necessary to
mitigate, reduce or eliminate any Tax that could be imposed, provided that
obtaining such certificate or other document may not reasonably be expected to
adversely affect Purchaser, the Company, any of the Subsidiaries or the
Shareholder.
          (f) Within ninety (90) days of Purchaser’s request, Shareholder shall
prepare and provide to Purchaser such Tax information as is reasonably requested
by Purchaser with respect to any operations, ownership, assets or activities of
the Company and each of the Subsidiaries for periods prior to the Closing Date,
including pro forma Tax Returns, to the extent such information is relevant to
the preparation of any Tax Return that Purchaser is required to prepare and file
under this Section 6.8 or under applicable Law. Purchaser shall reimburse
Shareholder for any reasonable out-of-pocket costs in preparing any such Tax
information.
          (g) Purchaser, the Company and its Subsidiaries and Shareholder shall
cooperate fully, as and to the extent reasonably requested by the other Party,
in connection with the filing of Tax Returns pursuant to this Article VI and any
audit, litigation or other proceeding with respect to Taxes.
     Section 6.9 Tax Indemnity. Notwithstanding anything in this agreement to
the contrary, Shareholder shall indemnify Purchaser, its Affiliates, the Company
and its Subsidiaries

46



--------------------------------------------------------------------------------



 



and each of their respective officers, directors, employees, agents,
representatives, Affiliates, successors and permitted assigns shall (the
“Purchaser Indemnified Parties”) from and against:
          (a) any and all Taxes, liabilities, losses, damages, debts,
obligations, claims, costs or expenses, interest, awards, judgments, orders,
fines and penalties (including reasonable attorneys’ fees and expenses) suffered
or incurred by them as a result of the Shareholder’s failure to fully comply
with its obligations to provide information under Section 6.8(c);
          (b) any Taxes imposed as a result of or penalties attributable to the
Special Dividend or the 2006 Restructuring; and
          (c) any and all losses solely attributable to interest and penalties
incurred as a result of the Company’s preparation of Income Tax Returns for
periods after September 30, 2005, through and including the Closing Date (the
“Applicable Tax Return Periods”) in accordance with the customs and practices
employed by the Company in filing Income Tax Returns for periods ending
September 30, 2005; provided, however, that Shareholder shall not be required to
indemnify the Purchaser Indemnified Parties pursuant to this Section 6.9(c) if
the relevant custom or practice is no longer employable due to a change in
statute or regulation in effect for the Applicable Tax Return Periods (as
compared to that in effect for the period ending September 30, 2005) or to the
extent that the facts in such Applicable Tax Return Periods are different from
the facts with respect to the period ending September 30, 2005, and such
difference causes the relevant custom or practice to no longer apply.
     Section 6.10 Refunds and Credits. Except to the extent such item results
from the carryback of a post-September 29, 2005 Tax attribute, any refunds,
rebates, credits or overpayments of Income Taxes of the Company and each of the
Subsidiaries for any taxable period ending on or before September 29, 2005
(“Seller Income Tax Refunds”) shall be for the account of Shareholder, and
Purchaser shall promptly pay to Shareholder any Seller Income Tax Refunds
received by Purchaser or its Affiliates after the Closing. Any refunds, rebates,
credits or overpayments of the Company and each of the Subsidiaries of Income
Taxes for any taxable period beginning after the Closing Date or attributable to
the carryback of a post-September 30, 2005 Tax attribute (“Purchaser Income Tax
Refunds”) shall be for the account of Purchaser, and Shareholder shall promptly
pay to Purchaser any Purchaser Income Tax Refunds received by Shareholder after
the Closing. Any refunds rebates, credits or overpayments of Non-Income Taxes of
the Company and each of the Subsidiaries that are with respect to Non-Income
Taxes paid by the Company on or before May 25, 2006, shall be for the account of
Shareholder (“Seller Non-Income Tax Refunds”) and any other refunds, rebates,
credits or overpayments of Non-income Taxes of the Company and each of the
Subsidiaries shall be for the account of Purchaser (“Purchaser Non-Income Tax
Refunds”). Purchaser shall promptly pay to Shareholder any Seller Non-Income Tax
Refunds received by Purchaser or its Affiliates after the Closing and
Shareholder shall promptly pay to Purchaser any Purchaser Non-Income Tax Refunds
received by Shareholder after the Closing.
     Section 6.11 Transfer Taxes. Purchaser, on the one hand, and Shareholder,
on the other, shall each pay 50% of all transfer, documentary, sales, use,
stamp, registration and other such Taxes (including real estate transfer Taxes),
and all conveyance fees, recording charges and other fees and charges (including
any penalties and interest) incurred in connection with the

47



--------------------------------------------------------------------------------



 



consummation of the purchase of the Shares. Purchaser shall, at its own expense,
prepare and cause to be filed all necessary Tax Returns and other documentations
with respect to all such Taxes, fees and charges and, if required by applicable
Law, the Parties shall, and shall cause their Affiliates to, join in the
execution of any such Tax Returns and other documentation.
     Section 6.12 Employee Matters.
          (a) Purchaser agrees that for a period of 6 months, each Continuing
Employee shall be provided such employment on terms and conditions substantially
as favorable as provided by the Company immediately prior to the Closing with
respect to base salary and benefits set forth in the U.S. Benefit Plans, Foreign
Benefit Plans, the Annual Incentive Plan, the Project Incentive Compensation
Plan (Project Managers) and the Project Incentive Compensation Plan (Vice
Presidents).
          (b) Shareholder shall assume and retain each U.S. Benefit Plan, and
none of Holdings, Purchaser, the Company, its Subsidiaries, or any of their
respective Affiliates shall have any obligation or liability at any time
relating to or arising under or in connection with, any U.S. Benefit Plan or any
“employee benefit plan” (as defined in Section 3(3) of ERISA) or any other
benefit plan, program or arrangement of any kind at any time maintained,
sponsored or contributed or required to be contributed to by Shareholder or any
of its Affiliates (including CTH LLC), the Company, any of its Subsidiaries or
any ERISA Affiliate, or with respect to which Shareholder or any of its
Affiliates (including CTH LLC), the Company, any of its Subsidiaries or any
ERISA Affiliate has any liability or potential liability, including for the
avoidance of doubt (i) the responsibility for satisfying the continuation
coverage requirements of COBRA for all employees or former employees or other
service providers (and any dependents or beneficiaries thereof) of Shareholder
or any of its Affiliates (including CTH LLC), the Company, its Subsidiaries or
any of their affiliates, or any ERISA Affiliate who are receiving COBRA
continuation coverage as of the Closing Date or who are entitled to elect such
coverage on account of a qualifying event occurring on or before the Closing
Date, and (ii) the sponsorship of and all liabilities and obligations of any
kind arising at any time under the 401(k) plan covering employees of the Company
and its Subsidiaries prior to the Closing.
          (c) All vacation, sickness, leave, holiday and personal days accrued
by the Continuing Employees prior to the Closing shall be honored by Purchaser
and/or the Company.
          (d) Effective as of the Closing Date, the Company or Purchaser shall
make available a cafeteria plan described under Section 125 of the Code for the
benefit of all Continuing Employees (“Purchaser’s Cafeteria Plan”) who were
eligible to participate in such a plan sponsored by the Company and assumed by
Shareholder as indicated above (“Shareholder’s Cafeteria Plan”). Purchaser’s
Cafeteria Plan shall include medical expense reimbursement accounts and
dependent care assistance accounts (as described under Sections 125 or 129 of
the Code) (the “Flex Accounts”). As soon as administratively feasible after the
Closing Date, Shareholder shall transfer to Purchaser’s Cafeteria Plans the
account balance of any Flex Accounts maintained by Continuing Employees in
Shareholder’s Cafeteria Plan.
          (e) The provisions of this Section 6.12 are for the sole benefit of
the Parties to this Agreement and their permitted successors and assigns, and
nothing herein, expressed or

48



--------------------------------------------------------------------------------



 



implied, shall give or be construed to give any Person, other than the Parties
hereto and such permitted successors and assigns, any legal or equitable rights
hereunder.
          (f) Nothing in this Section 6.12 is intended to alter the terms and
conditions or character of any existing employment relationship between the
Company or its Subsidiaries and any Continuing Employee and, in particular,
nothing herein shall be construed to limit the ability of the Company, its
Subsidiaries, Holdings, Purchaser, or any of their Affiliates to terminate the
employment of any employee (including any Continuing Employee) at any time and
for any or no reason.
     Section 6.13 Actions with Respect to Financing.
          (a) From the date hereof until the Closing Date, the Company shall,
and shall cause each of its Subsidiaries and its and their respective employees
and Representatives to use commercially reasonable efforts to, assist Purchaser
in obtaining the financing contemplated by the Debt Financing Commitment Letter
(and any comparable financing that Purchaser may elect to obtain in substitution
for all or part of the financing contemplated by the Debt Financing Commitment
Letter) and in connection therewith, the Company shall, and shall cause each of
its Subsidiaries to, use commercially reasonable efforts to: (i) promptly
prepare and provide all financial and other information as Purchaser or its
lenders may reasonably request with respect to the Company, its Subsidiaries and
the Contemplated Transactions (including financial projections relating to the
foregoing); (ii) assist in the preparation of an offering memorandum or
registration statement and “road show” and other marketing materials for use in
connection with the offering of any securities constituting a portion of
Purchaser’s financing, including providing Purchaser with any audited and
interim unaudited balance sheets and related statements of income of the Company
and its Subsidiaries; (iii) make available to prospective lenders such senior
management and advisors of the Company and its Subsidiaries as Purchaser’s
lenders may reasonably request; (iv) make senior management of the Company and
its Subsidiaries reasonably available to participate in “road show” meetings
with prospective investors in connection with the offering of any securities
constituting a portion of the financing contemplated by the Debt Financing
Commitment Letter; (v) assist Purchaser and its lenders in the preparation and
presentation of one or more confidential information memoranda, “bank books,”
information packages regarding the business, operations, projections and
prospects of the Company and other marketing materials to be used in connection
with the syndication of each of such facilities and in obtaining and maintaining
credit ratings from Standard & Poor’s Rating Group and Moody’s Investor
Services, Inc.; and (vi) assist Purchaser and its lenders in communicating with
and obtaining from the landlord under each Real Property Lease such information,
agreements, instruments or certificates requested by Purchaser’s lenders in
connection with the Debt Financing, provided that the Company shall not be
required to pay any material consideration, monetary or otherwise, or agree to
any material concessions, in order to obtain any such information, agreements,
instruments or certificates unless Purchaser shall agree to bear the cost
thereof.
          (b) In addition to the foregoing, the Company, Shareholder and CTH LLC
shall use commercially reasonable efforts to cause the Company’s independent
certified public accountants to (i) deliver to Purchaser and the underwriters or
placement agents in any financing referred to above a letter covering such
matters as are reasonably requested by Purchaser or such

49



--------------------------------------------------------------------------------



 



underwriters or placement agents, as the case may be, and as are customarily
addressed in accountants’ “comfort letters” and (ii) provide their consent to
the references to them as experts and the inclusion in any applicable filings of
their auditors reports, provided that any fees and expenses incurred in
retaining such accountants for these purposes shall be borne by Purchaser.
          (c) Purchaser will use commercially reasonable efforts to obtain the
proceeds of the financing contemplated by the Purchaser Debt Financing
Commitment Letter on the terms and conditions described in such letter.
Purchaser shall not consent to any amendment or modification to the conditions
to funding set forth on Exhibit B to the Purchaser Debt Financing Commitment
Letter in a manner that would materially increase the likelihood that the
conditions to funding would not be satisfied. Purchaser shall provide a copy of
any amendment to the Purchaser Debt Financing Commitment Letter to the Company.
     Section 6.14 Public Announcements. Prior to the Closing, the Company,
Shareholder, CTH LLC, Purchaser and Holdings agree that they shall not, and each
Party shall cause its Affiliates and Representatives not to, make any statement
to the press, press release or other public announcement regarding this
Agreement or the Contemplated Transactions unless the text and time of the
release of any such statement have been approved by the other Parties, except
where (i) such disclosure is required pursuant to applicable Law, including
disclosures to the Securities and Exchange Commission regarding this Agreement
(in which case such Party will provide reasonable opportunity to the other Party
to review, any such public statements prior to disclosure) and (ii) except that
Purchaser shall be permitted to disclose the existence and contents of this
Agreement and such other information related to the Contemplated Transactions
and the Company and its Subsidiaries as Purchaser reasonably deems necessary to
National CineMedia, LLC, a Delaware limited liability company (“NCM”), and the
members, Representatives and financing sources of NCM and each of its members.
The Parties shall issue a joint press release, mutually acceptable to the
Company, Shareholder and Purchaser, promptly upon execution of this Agreement.
Thereafter, no Party to this Agreement will issue any press release or make any
other public disclosures concerning the Contemplated Transactions or the
contents of this Agreement without the prior written consent of the other
Parties. Notwithstanding the above, nothing in this Section 6.14 will preclude
any Party from making any disclosures required by Law or necessary and proper in
conjunction with the filing of any Tax Return or other document required to be
filed in connection with making or obtaining (as the case may) any Governmental
Authorizations required hereunder; provided that the Party required to make the
release or statement shall allow the other Parties reasonable time to review and
comment on such release or statement in advance of such issuance.
     Section 6.15 Section 280G.
          (a) The Company shall submit for approval by Shareholder so as to
render the parachute payment provisions of Section 280G of the Code inapplicable
to any and all accelerated vesting payments, benefits, options and/or stock
provided pursuant to agreements, Contracts or arrangements that might otherwise
result, separately or in the aggregate, in the payment of any amount and/or the
provision of any benefit that would not be deductible by reason of Section 280G
of the Code, with such shareholder vote to be obtained in a manner which
satisfies all applicable requirements of Section 280G(b)(5)(B) of the Code and
the regulations promulgated thereunder.

50



--------------------------------------------------------------------------------



 



          (b) Each Person who might receive any payments and/or benefits
referred to in Section 6.15 hereof shall have executed and delivered to the
Company a 280G Waiver substantially in the form attached hereto as Exhibit H
(the “280G Waiver”), by which such Person agrees to waive any right or
entitlement to the payments and/or benefits referred to in Section 6.15 hereof,
unless the requisite stockholder approval of those payments and/or benefits are
obtained pursuant to Section 6.15 hereof.
     Section 6.16 Stub Period Financial Statements. The Company shall use
commercially reasonable efforts to close its books and perform such internal
tasks as may be consistent with the preparation of an audited consolidated
balance sheet of the Company and its Subsidiaries as of July 27, 2006 and the
related statements of income, shareholders’ equity and cash flows for the
10-month period then ended, all prepared in accordance with GAAP applied in the
same matter as in the preparation of the Latest Audited Balance Sheet, but the
delivery of such financial statements, and the retention of an independent
public accounting firm to audit such financial statements, shall not be a
condition to the Closing.
     Section 6.17 Severance Plan and Severance Payment.
          (a) Prior to the Closing, Shareholder shall cause the Company to
approve and adopt the Severance Plan in the form attached as Exhibit I hereto.
          (b) No later than three Business Days prior to the Closing, the
Company shall deliver to Purchaser an update to the Agreement Date Salary
Schedule to reflect any changes in the base salary for Eligible Employees since
the date hereof (as so adjusted, the “Closing Date Salary Schedule”); provided
that, in no event shall the amount of base salary as reflected on the Closing
Date Salary Schedule exceed the amount of base salary as reflected on the
Agreement Date Salary Schedule by more than (i) 15% for any Eligible Employee
with an annual base salary less than $75,000 on the Agreement Date Salary
Schedule, (ii) 9% with respect to any Eligible Employee with an annual base
salary greater than or equal to $75,000 on the Agreement Date Salary Schedule or
(iii) 4.5% in the aggregate for all Eligible Employees; and provided further
that in no event shall any such increase in the base salary for any employee go
into effect before the first pay period following September 30, 2006.
Notwithstanding anything in this Agreement to the Contrary, the Company may
modify the terms of the Annual Incentive Plan or any successor or similar Plan
to comply with Code Section 409A including, but not limited to, the payment
terms of such plan.
          (c) At the Closing, Shareholder (and not CTH LLC, the Company or its
Subsidiaries) shall deposit in escrow an amount (the “Severance Escrow Fund”) in
cash equal to the sum of (i) the aggregate amount of two months’ base salary for
all of the Eligible Employees as reflected on the Closing Date Salary Schedule,
plus (ii) all withholding Taxes with respect to the amount set forth in clause
(i), plus (iii) any social security, medicare, unemployment or other payroll
taxes payable by the Company or its Subsidiaries with respect to the amount set
forth in clause (i), with such institution acting as escrow agent as shall be
acceptable to Shareholder and Purchaser and which amount shall be held pursuant
to the terms of this Agreement and an escrow agreement among Shareholder, the
Company, the escrow agent and Purchaser with respect to the Severance Escrow
Fund.

51



--------------------------------------------------------------------------------



 



          (d) At any time after the Closing and prior to the Severance Escrow
Expiration Date, if any Eligible Employee receives any payment under the
Severance Plan adopted pursuant to Section 6.17(a), the Company shall deliver to
the escrow agent a certificate signed by an officer of the Company or Purchaser
stating that the Company has made a payment to an Eligible Employee pursuant to
the Severance Plan and the amount of such payment. Upon receipt of such
certificate, the escrow agent shall deliver to the Company out of the Severance
Escrow Fund, as promptly as practicable, an amount equal to the sum of (i) two
months’ base salary for the Eligible Employee as set forth on the Closing Date
Salary Schedule, plus (ii) any withholding Taxes with respect to the amount set
forth in clause (i), plus (iii) any social security, medicare, unemployment or
other payroll taxes payable by the Company or its Subsidiaries with respect to
the amount set forth in clause (i).
          (e) Promptly after the Severance Escrow Expiration Date, the escrow
agent shall deliver to Shareholder the remaining portion of the Severance Escrow
Fund after the payment of any amounts due pursuant to Section 6.17(d).
          (f) At any time prior to the Closing, Shareholder (and not the Company
or its Subsidiaries) shall pay to each project manager any and all payments,
whether or not such payment is then due and payable, with respect to any
project, whether open or closed, for which the project manager is responsible
pursuant to the Project Incentive Compensation Plan (Project Managers) and the
Project Incentive Compensation Plan (Vice Presidents) and any similar plans.
     Section 6.18 Annual Incentive Plan.
          (a) The Company shall make all payments required to be made to AIP
Employees under the Annual Incentive Plan at the Closing or as soon thereafter
as the amount payable under such plan can be determined in accordance with its
terms. With respect to any payment made to any AIP Employee under the Annual
Incentive Plan pursuant to this Section 6.18(a), if such payment is made
(A) prior to the last day of the Company’s 2006 fiscal year, the payment shall
be calculated using the Pro-Rata Calculation Method, (B) after the last day of
the Company’s 2006 fiscal year but prior to the completion of the audit with
respect to the 2006 fiscal year, the payment shall be calculated using the
Pre-Audit Calculation Method and (C) after the completion of the audit with
respect to the 2006 fiscal year, the payment shall be calculated using the Audit
Calculation Method.
          (b) The Company shall have the right to adopt an annual incentive plan
with respect to its 2007 fiscal year (the “2007 AIP”); provided that the 2007
AIP shall provide for compensation no greater in the aggregate than the Annual
Incentive Plan, shall not extend beyond six months following the Closing Date,
and contain terms (including, without limitation, as to eligibility, performance
targets and incentive award levels) substantially similar to the terms of the
Annual Incentive Plan and shall be in accordance with the terms of this
Agreement. If the Company adopts a 2007 AIP, the Company shall make all payments
required by the 2007 AIP. With respect to any payment made to any AIP Employee
under the 2007 AIP pursuant to this Section 6.18(b), such payment shall be
calculated using the Pro-Rata Calculation Method.

52



--------------------------------------------------------------------------------



 



          (c) Upon the making of the payments contemplated by Section 6.18(a)
and Section 6.18(b), the Annual Incentive Plan and the 2007 AIP shall terminate
and be of no further force and effect.
     Section 6.19 Payments with respect to Fandango Shares after the Closing.
          (a) Payment of Proceeds with respect to Transfer of Fandango Shares.
After the Closing, in the event that the Company or the Purchaser receives cash
proceeds upon a sale or transfer of any of the Fandango Shares, the Company
shall pay to Shareholder such cash proceeds received by the Company, Purchaser
or Holdings (net of any Taxes paid by the Company or its Affiliates thereon);
provided that the aggregate amount payable to Shareholder pursuant to this
Section 6.19(a) shall not exceed in the aggregate Two Million Eight Hundred
Thousand Dollars ($2,800,000).
          (b) Payment with respect to Publicly-Traded Fandango Shares. After the
Closing, in the event that the Fandango Shares are traded on a national
securities exchange or The Nasdaq Stock Market (“Nasdaq”) for 180 days
consecutively at an average closing price per Fandango Share that results in an
aggregate value for the Fandango Shares of at least Five Million Six Hundred
Thousand Dollars ($5,600,000), then, promptly, and in no event later than ten
Business Days after such 180 day period, the Company (or its designee) shall pay
to Shareholder an amount in cash equal to Two Million Eight Hundred Thousand
Dollars ($2,800,000).
     Section 6.20 Office Furnishings. Any ownership interest of the Company in
the Furnishings primarily used by Raymond W. Syufy, Joseph Syufy or any other
Company employee, if any, who is employed by Shareholder after the Closing,
shall be transferred to Shareholder without any fee, service charge or other
payment (i) at the time of Closing with respect to the Furnishings primarily
used by Raymond W. Syufy and Joseph Syufy and (ii) at the commencement of
employment with Shareholder with respect to the Furnishings primarily used by
any other Company employee.
     Section 6.21 Seller Transaction and Financing Expenses. Shareholder (and
not the Company or its Subsidiaries) shall pay in full all Seller Transaction
Expenses immediately prior to the Closing, and none of Purchaser, Holdings, the
Company or its Subsidiaries shall have any obligation to any payee of any Seller
Transaction Expense (including indemnification obligations) after the Closing.
Shareholder (and not the Company or its Subsidiaries) shall pay in full all
Seller Financing Expenses as soon as such expenses become due and payable and in
all cases prior to Closing, and none of Purchaser, Holdings, the Company or its
Subsidiaries shall have any obligation to any payee of any Seller Financing
Expense (including indemnification obligations) after the Closing.
     Section 6.22 Aurora Property. The Company shall seek to obtain a consent
from the owner (the “Aurora Landlord”) of the Real Property located at 14300
East Alameda Ave. CO 80012 (the “Aurora Property”) to the consummation of the
Contemplated Transactions in accordance with the terms of the Aurora Lease and
in a form reasonably satisfactory to Purchaser and shall deliver such request
for consent within seven (7) Business Days following the date of this Agreement;
provided that, if consent is not received prior to Closing and the Aurora

53



--------------------------------------------------------------------------------



 



Landlord has exercised its recapture right (or the time period for the Aurora
Landlord to exercise the recapture right under the Aurora Lease has not expired
as of the Closing), then the Purchase Price shall be reduced by $17.5 million.
In the event the Purchase Price is reduced pursuant to this Section 6.22 and
following the Closing the Company receives the Recapture Price (as defined in
the Aurora Lease) from the Aurora Landlord in connection with a recapture of the
Aurora Property pursuant to the terms of the Aurora Lease, Purchaser shall cause
the Company to pay the Recapture Price to Shareholder. Purchaser further agrees
to use commercially reasonable efforts, at Shareholder’s expense, to collect the
Recapture Price from the Aurora Landlord for a period of 30 days following the
Closing, and to the extent that Purchaser is unable to collect the Recapture
Price during such 30-day period, Purchaser agrees to assign its rights to
collect the Recapture Price to Shareholder. In the event the Purchase Price is
reduced pursuant to this Section 6.22 but the time period for the Aurora
Landlord to exercise the recapture right had not expired as of the Closing, and
following the Closing the Aurora Landlord either consents to the Contemplated
Transactions or the time period for exercising the recapture right expires,
Purchaser shall pay (or cause to be paid) to the Shareholder the amount by which
the Purchase Price was reduced pursuant to this Section 6.22. Upon a recapture
of the Aurora Property by the Aurora Landlord, Shareholder shall have the right
to exercise the Company’s right to remove equipment from the Aurora Property
pursuant to the terms of the Aurora Lease and dispose of any removed equipment
by sale or otherwise, at the sole cost and expense of Shareholder. Shareholder
shall retain all proceeds received from the disposal of any removed equipment.
     Section 6.23 Northglenn Property. Shareholder shall cause the Company to
either (a) terminate the Northglenn Lease or (b) distribute 100% of the limited
liability company interests of Century Theatres NG, LLC, a California limited
liability company, to Shareholder (the “Northglenn Distribution”) prior to
Closing. In the event the Shareholder effects the Northglenn Distribution,
Shareholder and Purchaser shall negotiate in good faith for a period of 90 days
to enter into a management agreement whereby Purchaser or one of its Affiliates
will manage the Northglenn theater on behalf of Shareholder. Following the
conclusion of the 90-day period Shareholder may negotiate and enter into a
management agreement with any third party without any further obligation to
Purchaser with respect to such agreement. Nothing in this Section 6.23 shall in
any way limit or modify the restrictions set forth in the Noncompetition and
Nondisclosure Agreement.
     Section 6.24 Credit Agreement Consent. The Company shall use its best
efforts to promptly obtain the consent of the Required Lenders (as defined in
the Credit Agreement) with respect to the execution and the consummation of the
transactions contemplated by this Agreement. In the event the Company is unable
to secure the consent of the Required Lenders, the Company shall obtain the
proceeds of the financing contemplated by the Company Debt Financing Commitment
Letter and refinance the Credit Agreement. Neither the Shareholder nor the
Company shall consent to any amendment or modification to the conditions to
funding set forth in the Company Debt Financing Commitment Letter in a manner
that would materially increase the likelihood that the conditions to funding
would not be satisfied.

54



--------------------------------------------------------------------------------



 



ARTICLE VII
CONDITIONS TO CLOSING
     Section 7.1 Conditions to Obligations of Each Party. The respective
obligations of each Party to effect the sale and purchase of the Shares, as
applicable, and consummate the other Contemplated Transactions shall be subject
to the satisfaction as of the Closing Date of the following conditions:
          (a) HSR Act. The waiting period (and any extension thereof) under the
HSR Act shall have expired or been terminated and all filings required to be
made prior to the Closing Date with, and all consents, approvals, permits and
authorizations required to be obtained prior to the Closing Date from
Governmental Authorities in connection with the execution and delivery of this
Agreement and the consummation of the Contemplated Transactions will have been
made or obtained (as the case may be).
          (b) No Proceedings or Orders. No proceeding shall have been commenced
by any Governmental Authority or third party against any Party seeking to
restrain the purchase and sale of the Shares and there shall not be in effect
any Law or Governmental Order directing that the purchase and sale of the Shares
not be consummated or which has the effect of enjoining or otherwise prohibiting
consummation of the purchase and sale of the Shares.
          (c) Holdings Stockholders Agreement. The Holdings Stockholders
Agreement attached hereto as Exhibit C shall be in full force and effect as of
the Closing and shall not have been amended.
          (d) Holdings Registration Agreement. The Holdings Registration
Agreement attached hereto as Exhibit D shall be in full force and effect as of
the Closing and shall not have been amended.
     Section 7.2 Additional Conditions to Obligations of Purchaser and Holdings.
The obligations of Purchaser to purchase the Shares and of Holdings to issue the
Holdings Stock and the obligations of each of them to consummate the other
Contemplated Transactions shall be subject to the fulfillment as of the Closing
of each of the following conditions:
          (a) Representations and Warranties. The representations and warranties
of the Company, Shareholder and CTH LLC contained in the Transaction Documents
which are not qualified as to materiality or Company Material Adverse Effect
shall be true and correct in all material respects, and the representations and
warranties which are qualified as to materiality or a Company Material Adverse
Effect shall be true and correct in all respects, in each case at and as of the
Closing Date, as though then made, and as though the Closing Date were
substituted for the date of this Agreement throughout such representations and
warranties (except for those representations and warranties which address
matters only as of a particular date (which shall remain true and correct as of
such date)), and Purchaser shall have received a certificate to such effect
signed by an executive officer of the Company, CTH LLC and Shareholder.
          (b) Agreements and Covenants. The Company, CTH LLC and Shareholder
each shall have performed or complied in all material respects with all
agreements and covenants required by this Agreement to be performed or complied
with by it (except for any agreements or

55



--------------------------------------------------------------------------------



 



covenants that are qualified by a standard of materiality, which agreements or
covenants the Company, CTH LLC and Shareholder shall have performed or complied
with in all respects) on or prior to the Closing Date, and Purchaser shall have
received a certificate to such effect signed by an executive officer of the
Company, CTH LLC and Shareholder.
          (c) Delivery of Shares. Shareholder shall have delivered the Shares
(including the Rollover Shares) to Purchaser and Holdings, as applicable, duly
endorsed for transfer and accompanied by stock powers duly executed in blank.
          (d) Contribution and Exchange Agreement; Holdings Stockholders
Agreement; Holdings Registration Agreement. The Contribution and Exchange
Agreement, the Holdings Stockholders Agreement and the Holdings Registration
Agreement shall be in full force and effect as of the Closing.
          (e) No Material Adverse Change. No event that has had, or would
reasonably be expected to have, a Company Material Adverse Effect shall have
occurred since the date of this Agreement.
          (f) Opinion of Company Counsel. The Company shall have furnished
Purchaser with an opinion of Morrison & Foerster LLP, counsel to the Company,
(which opinion shall state that the agent and the lenders with respect to the
Debt Financing contemplated by the Debt Financing Commitment Letter may rely on
such opinion for purposes of arranging or providing such Debt Financing),
opining on matters set forth on Exhibit L attached hereto, in form and substance
reasonably acceptable to Purchaser’s counsel.
          (g) Terminated Agreements. Each of the Agreements set forth on
Schedule 7.2(g) attached hereto shall have been terminated, and evidence of such
shall have been delivered to Purchaser, in form and substance reasonably
acceptable to Purchaser.
          (h) Financing. Purchaser shall have received the Debt Financing
proceeds in the amounts and on the terms and conditions set forth in the term
sheets included with the Purchaser Debt Financing Commitment Letter.
          (i) Payoff Letters. The Company shall have provided to Purchaser
payoff letters with respect to all Indebtedness of the Company and its
Subsidiaries to be paid off at the Closing by Purchaser, which Indebtedness is
set forth on Schedule 3.24 of the Company Disclosure Schedule, and shall have
obtained releases of all Liens related thereto, including appropriate UCC
termination statements against CTH LLC’s the Company’s or any of its
Subsidiaries’ property, in form and substance reasonably satisfactory to
Purchaser.
          (j) FIRPTA Certificate. Shareholder shall have delivered to Purchaser
an affidavit, dated as of the Closing Date, in form and substance required under
the Treasury Regulations issued pursuant to Section 1445 of the Code, certifying
that Shareholder is not a foreign Person so that Purchaser is exempt from
withholding any portion of the Purchase Price payable to Shareholder.
          (k) Section 280G. Any agreements, contracts or arrangements that may
result, separately or in the aggregate, in the payment of any amount or the
provision of any

56



--------------------------------------------------------------------------------



 



benefit that would not be deductible by reason of Section 280G of the Code shall
have been submitted for approval by such number of stockholders of Company as is
required by the terms of Section 280G in order for such payments and benefits
not to be deemed parachute payments under Section 280G of the Code, with such
approval to be obtained in a manner which satisfies all applicable requirements
of Section 280G(b)(5)(B) of the Code and the Treasury Regulations thereunder,
including Q&A 7 of Section 1.280G-1 of such Treasury Regulations, and, in the
absence of such shareholder approval, none of those payments or benefits shall
be paid or provided, pursuant to the 280G Waivers.
          (l) Seller Expenses. Purchaser shall have received from each of the
payees of the Seller Transaction Expenses identified on Schedule 7.2(l) a
written acknowledgement, in form and substance reasonably satisfactory to
Purchaser, that each such payee has been paid in full for all services rendered
for, or on behalf of, Shareholder, CTH LLC, the Company and its Subsidiaries as
of the Closing and that none of Holdings, Purchaser or the Company or its
Subsidiaries shall have any obligations to such payee (including indemnification
obligations) after the Closing.
          (m) Officer’s Certificate. The Company shall have delivered to
Purchaser a certificate of an authorized officer of the Company in the form set
forth on Exhibit M, dated the Closing Date, stating that each of the conditions
specified above in Sections 7.1, Sections 7.2(a)–(e), and Section 7.2(k) is
satisfied in all respects.
          (n) Estoppel. Shareholder shall have executed and delivered an
estoppel certificate in the form attached hereto as Exhibit N for each of the
Real Property Leases for which Shareholder, or any of its Affiliates, is a
landlord.
          (o) Syufy Real Property Lease Amendments. The Syufy Lease Amendments
attached hereto as Exhibit J shall be in full force and effect as of the Closing
and shall not have been amended.
          (p) Non-Competition and Non-Disclosure Agreement. The Non-Competition
and Non-Disclosure Agreement shall be in full force and effect as of the Closing
and shall not have been amended.
          (q) Severance Plan. The Company shall have approved and adopted a
Severance Plan pursuant to Section 6.17 in the form attached as Exhibit I, and
such Severance Plan shall be in full force and effect as of the Closing and
shall not have been amended.
          (r) Bradshaw Property. The lease between Bradshaw Landing L.L.C., as
landlord, and Century Theatres, Inc., as tenant, for lease of the certain
premises located at The Landing, Sacramento, California, consisting of 37.46
acres located at the northwest quadrant of Highway 50 and Bradshaw, dated as of
the date hereof, attached hereto as Exhibit O, shall be in full force and effect
as of the Closing and shall not have been amended.
          (s) Profits and Losses Participation Agreement. The Winchester
Agreement attached hereto as Exhibit K shall be in full force and effect as of
the Closing and shall not have been amended.

57



--------------------------------------------------------------------------------



 



          (t) CTH LLC Transactions. Prior to the Closing, (i) CTH LLC shall
distribute all of the Shares to Shareholder, (ii) after such distribution, CTH
LLC shall dissolve and liquidate and cease to exist, such that Shareholder
shall, on the close of business on the day immediately prior to the Closing
Date, own all of the Shares, and (iii) evidence of such transactions described
in this Section shall be provided to Purchaser and Holdings.
          (u) Lease Consent Requests. The Company shall have submitted written
requests to the applicable landlord requesting such landlord’s consent to the
consummation of the Contemplated Transactions under the following Real Property
Leases: (i) Northgate Lease; (ii) Aurora Lease; (iii) Sams Town Lease; and
(iv) Southcoast Lease, and in each case evidence thereof reasonably satisfactory
to Purchaser shall have been delivered by the Company to Purchaser.
          (v) Deliveries. The deliveries required pursuant to Section 2.3 shall
have been delivered.
     Section 7.3 Additional Conditions to Obligations of the Company and
Shareholder. The obligations of Shareholder to sell the Shares and the
obligations of each of the Company, CTH LLC and Shareholder to consummate the
other Contemplated Transactions shall be subject to the fulfillment as of the
Closing of each of the following conditions:
          (a) Representations and Warranties. The representations and warranties
of Purchaser and Holdings contained in the Transaction Documents which are not
qualified by materiality shall be true and correct in all material respects and
those representations and warranties which are qualified as to materiality shall
be true and correct in all respects, in each case at and as of the Closing Date,
as though then made and as though the Closing Date were substituted for the date
of this Agreement throughout such representations and warranties (except for
those representations and warranties which address matters only as of a
particular date (which shall remain true and correct as of such date)), and the
Company and Shareholder shall have received a certificate to such effect signed
by an executive officer of each of Purchaser and Holdings.
          (b) Agreements and Covenants. Each of Purchaser and Holdings shall
have performed or complied in all material respects with all agreements and
covenants required by this Agreement to be performed or complied with by it
(except for any agreements or covenants that are qualified by a standard of
materiality, which agreements or covenants Purchaser or Holdings shall have
performed or complied with in all respects) on or prior to the Closing Date, and
the Company and Shareholder shall have received a certificate to such effect
signed by an executive officer of Purchaser and Holdings.
          (c) Contribution and Exchange Agreement; Holdings Stockholders
Agreement; Holdings Registration Agreement. The Contribution and Exchange
Agreement, the Holdings Stockholders Agreement and the Holdings Registration
Agreement shall be in full force and effect as of the Closing.
          (d) Deliveries. The deliveries required pursuant to Section 2.4 shall
have been delivered.

58



--------------------------------------------------------------------------------



 



ARTICLE VIII
TERMINATION
Section 8.1 Termination.
          (a) This Agreement may be terminated at any time prior to the Closing:
               (i) By the mutual written consent of Shareholder, the Company,
Purchaser and Holdings;
               (ii) Upon ten (10) days’ prior written notice, by either
Shareholder and the Company, on the one hand, or Purchaser and Holdings, on the
other hand, if the Closing shall not have occurred by the date which is 155 days
following the date hereof; provided, that the right to terminate this Agreement
under this Section 8.1(a)(ii) shall not be available to any Party that is in
material breach of or default under this Agreement or whose failure to fulfill
any obligation under this Agreement shall have been the principal cause of, or
shall have resulted in, the failure of the Closing to occur on or prior to such
date;
               (iii) Upon five (5) days’ prior written notice, by either
Shareholder and the Company, on the one hand, or Purchaser and Holdings, on the
other hand, in the event that any Governmental Authority shall have issued an
order, decree or ruling restraining, enjoining or otherwise prohibiting the
purchase and sale of the Shares and such order, decree or ruling shall have
become final and non-appealable;
               (iv) Upon five (5) days’ prior written notice, by Purchaser or
Holdings, if Purchaser delivers to the Company a written notice of objection to
a supplement to the Company Disclosure Schedule or Shareholder Disclosure
Schedule pursuant to Section 6.4;
               (v) by the Company or Shareholder if there has been a material
breach by Holdings or Purchaser of the representations, warranties or covenants
of Purchaser or Holdings set forth in this Agreement, or by Purchaser or
Holdings if there has been a material breach by the Company, CTH LLC or
Shareholder, as applicable, of the representations, warranties or covenants of
the Company, CTH LLC or Shareholder set forth in this Agreement, and in the case
of a breach of covenant if such breach shall not have been cured within 10 days
after notice thereof has been delivered to the breaching Party (or in any event
prior to the date of Closing);
               (vi) by Purchaser, if Purchaser shall have elected to terminate
this Agreement pursuant to the last sentence of Section 6.3(d); and
               (vii) by Purchaser, at any time, if (A) on or before the 45th day
following the date hereof, (1) the Existing Administrative Agent has not
obtained written consent of the Required Lenders to the execution of this
Agreement and the consummation of the transactions contemplated hereby and
waiving any Default or Event of Default arising therefrom under the Credit
Agreement and the other Loan Documents and (2) the Backstop Senior Credit
Facilities have not been fully funded, or (B) the

59



--------------------------------------------------------------------------------



 



Required Lenders or the Existing Administrative Agent shall have taken any
action to accelerate the maturity of the advances or terminate or reduce the
commitments under the Credit Facility, impose Default Interest under the Credit
Facility or otherwise exercise any rights or remedies under the Credit Agreement
or the other Loan Documents, or any such event shall have occurred automatically
under the Credit Agreement or any other Loan Document, and the Backstop Senior
Credit Facilities have not been fully funded within one (1) Business Day
thereafter.
          (b) In the event of any termination pursuant to this Section 8.1:
               (i) Purchaser, on the one hand, and Shareholder, on the other
hand, shall return, and each shall cause its respective Affiliates and
Representatives to return, to the Company or Purchaser, as applicable, or
destroy all documents and other material received from the Company, its
Subsidiaries, CTH LLC, Shareholder, Purchaser or Holdings, as applicable, or any
of their respective Representatives, relating to the Contemplated Transactions,
whether so obtained before or after the execution hereof; and
               (ii) All confidential information received by the Company, CTH
LLC, Shareholder and their respective Affiliates and Representatives or by
Purchaser or Holdings, and their respective Affiliates and Representatives, as
applicable, shall be treated in accordance with the Confidentiality Agreement,
which shall remain in full force and effect notwithstanding the termination of
this Agreement.
     Section 8.2 Effect of Termination. Each Party’s right of termination under
Section 8.1 is in addition to any other rights it may have under this Agreement
or otherwise, and the exercise of a right of termination will not be an election
of remedies. In the event of termination of this Agreement as provided in
Section 8.1, this Agreement shall forthwith become void and have no effect and
there shall be no liability on the part of any Party except that (a)
Section 8.1, this Section 8.2, and Article X shall survive any such termination
and (b) if this Agreement is terminated by a Party because of the breach of this
Agreement by the other Party or because one or more of the conditions to the
terminating Party’s obligations under this Agreement is not satisfied as a
result of the other Party’s failure to comply with its obligations under this
Agreement, the terminating Party’s right to pursue all legal remedies will
survive such termination unimpaired.
ARTICLE IX
INDEMNIFICATION
     Section 9.1 Survival of Representations and Warranties. The representations
and warranties contained in the Transaction Documents shall survive the Closing
as follows:
          (a) the representations and warranties in the first sentence of
Section 3.1 (Organization), and in Section 3.2 (Authorization), Section 3.5
(Capitalization), Section 3.6 (Subsidiaries), Section 3.17(f) (Change of Control
Payments), Section 3.21 (Affiliate Transactions), Section 3.23 (Brokers),
Section 3.24 (Indebtedness), Section 4.1 (Title), Section 4.2 (Organization),
Section 4.3 (Authorization), Section 4.5 (Brokers), Section 5.1 (Organization),
and Section 5.2 (Authorization), and in the certificate required to be delivered
by

60



--------------------------------------------------------------------------------



 



the Company and Shareholder pursuant to Section 7.2(a) with respect to the first
sentence in Section 3.1, and Section 3.2, Section 3.5, Section 3.6,
Section 3.17(f), Section 3.21, Section 3.23, Section 3.24, Section 4.1,
Section 4.2, Section 4.3, and Section 4.5 and in the certificates required to be
delivered by Purchaser and Holdings pursuant to Section 7.3(a) with respect to
Section 5.1 and Section 5.2, shall survive indefinitely;
          (b) the representations and warranties set forth in Section 3.19
(Taxes), and in the certificate required to be delivered by the Company pursuant
to Section 7.2(a) with respect to Section 3.19, shall not terminate until
60 days after the expiration of the applicable statute of limitations with
respect to the liabilities in question (after giving effect to any extensions or
waivers thereof); and
          (c) all other representations and warranties contained in the
Transaction Documents, any Schedules or Exhibits thereto or in any certificate
delivered by Purchaser or Holdings to the Company, on the one hand, or by the
Company, CTH LLC or Shareholder to Purchaser, on the other hand, in connection
with the Transaction Documents (including the certificate required to be
delivered by the Company and Shareholder pursuant to Section 7.2(a) and the
certificates required to be delivered by Purchaser and Holdings pursuant to
Section 7.3(a)), shall terminate on the first anniversary of the Closing Date.
Except as provided in the following sentence, none of Purchaser, Holdings or
Shareholder shall have any liability whatsoever with respect to any such
representations and warranties after their respective termination date as set
forth in this Section 9.1. Notwithstanding the foregoing, any representation or
warranty in respect of which indemnity may be sought under Section 9.2 below,
and the indemnity with respect thereto, shall survive the time at which it would
otherwise terminate pursuant to this Section 9.1 if written notice of the
inaccuracy or breach or potential inaccuracy or breach thereof giving rise to
such right or potential right of indemnity shall have been given to the Party
against whom such indemnity may be sought prior to such time (regardless of when
the Losses in respect thereof may actually be incurred or finally determined)
and shall in no event be affected by any investigation, inquiry or examination
made for or on behalf of Purchaser or Holdings or the knowledge of any of
Purchaser’s or Holdings’ respective officers, directors, shareholders, employees
or agents or the acceptance by Purchaser or Holdings of any certificate or
opinion hereunder.
     Section 9.2 Indemnification.
          (a) Subject to Section 9.5, after the Closing, Purchaser, Holdings,
their respective Affiliates, the Company and its Subsidiaries and each of their
respective officers, directors, employees, agents, representatives, Affiliates,
successors and permitted assigns shall be indemnified and held harmless by
Shareholder for any and all liabilities, losses, damages, debts, obligations,
claims, costs or expenses, interest, awards, judgments, orders, fines and
penalties (including reasonable attorneys’ fees and expenses) actually suffered
or incurred by them (hereinafter a “Loss”), to the extent such Losses arise out
of or result from:
               (i) the breach of any representation or warranty made by the
Company, CTH LLC or Shareholder contained in this Agreement, any Schedules or

61



--------------------------------------------------------------------------------



 



Exhibits hereto or in any certificate delivered by the Company, CTH LLC or
Shareholder to Purchaser or Holdings hereunder;
               (ii) the breach of any covenant or agreement by the Company, CTH
LLC or Shareholder contained in this Agreement;
               (iii) any 401(k) plan maintained or contributed to by
Shareholder, CTH LLC, the Company, any of its Subsidiaries or any of their ERISA
Affiliates prior to the Closing Date or with respect to which Shareholder, CTH
LLC, the Company, any of its Subsidiaries or any of their ERISA Affiliates have
any liability;
               (iv) any U.S. Benefit Plans and any employee benefit plan (as
defined in Section 3(3) of ERISA) and any other benefit plan, program or
arrangement of any kind maintained, sponsored or contributed to by the Company,
its Subsidiaries and any of their ERISA Affiliates prior to the Closing Date or
with respect to which the Company, its Subsidiaries or any of their ERISA
Affiliates have any actual or potential liability;
               (v) the CTH LLC Transactions;
               (vi) the Northglenn Distribution; and
               (vii) any event of default under the Credit Agreement, the
solicitation of any consent under the Credit Agreement and/or the refinancing of
the Credit Agreement, in each case on or prior to the Closing, and any Seller
Financing Expense not paid prior to Closing.
          (b) Subject to Section 9.5, after the Closing, Shareholder and each of
its respective officers, directors, employees, agents, representatives,
Affiliates, successors and permitted assigns shall be indemnified and held
harmless by Purchaser and Holdings for any and all Losses arising out of or
resulting from:
               (i) the breach of any representation or warranty made by
Purchaser or Holdings contained in this Agreement (including the schedules and
exhibits thereto and any certificates required to be delivered hereunder); or
               (ii) the breach of any covenant or agreement by Purchaser or
Holdings contained in this Agreement.
          (c) Any Party seeking indemnification under this Section 9.2 (an
“Indemnified Party”) shall promptly give the Party from whom indemnification is
being sought (an “Indemnifying Party”) notice of any matter which such
Indemnified Party has determined has given or could give rise to a right of
indemnification under this Agreement stating the amount of the Loss, if known,
and method of computation thereof, and containing a reference to the provisions
of this Agreement in respect of which such right of indemnification is claimed
or arises.
          (d) The obligations and liabilities of an Indemnifying Party under
this Section 9.2 with respect to Losses arising from claims of any third party
which are subject to the

62



--------------------------------------------------------------------------------



 



indemnification provided for in this Section 9.2 (“Third Party Claims”) shall be
governed by and contingent upon the following additional terms and conditions:
if an Indemnified Party shall receive notice of any Third Party Claim, the
Indemnified Party shall give the Indemnifying Party notice of such Third Party
Claim within 10 calendar days of the receipt by the Indemnified Party of such
notice; provided, however, that the failure to provide such notice shall not
release the Indemnifying Party from any of its obligations under this
Section 9.2 except to the extent the Indemnifying Party is materially prejudiced
by such failure. The Indemnifying Party shall be entitled, but not obligated, to
assume and control the defense of such Third Party Claim at its expense if it
gives notice of its intention to do so to the Indemnified Party within 20
calendar days of the receipt of such notice from the Indemnified Party (it being
understood that the fees and expenses incurred by the Indemnified Party during
such 20-day period shall be borne by the Indemnifying Party); provided, however,
that if (i) there exists or is reasonably likely to exist a conflict of interest
that would make it inappropriate in the reasonable judgment of the Indemnified
Party for the same counsel to represent both the Indemnified Party and the
Indemnifying Party, (ii) the Third Party Claim relates to or arises in
connection with any criminal proceeding, action, indictment, allegation or
investigation, (iii) the Third Party Claim seeks an injunction or equitable
relief against the Indemnified Party as its principal remedy; or (iv) upon
petition by the Indemnified Party, the appropriate court rules that the
Indemnifying Party failed or is failing to vigorously prosecute or defend such
Third Party Claim, then the Indemnifying Party shall not be entitled to assume
the defense of such claim and the Indemnified Party shall be entitled to retain
its own counsel, reasonably acceptable to Indemnifying Party, at the expense of
the Indemnifying Party; provided further that, prior to the Indemnifying Party
having the right to assume control of such defense, the Indemnifying Party shall
first verify to the Indemnified Party in writing that such Indemnifying Party
shall be fully responsible (with no reservation of any rights) for all
liabilities and obligations relating to such claim for indemnification and that
it shall provide full indemnification (without regard to any limitations on
indemnification set forth herein) to the Indemnified Party with respect to such
Third Party Claim. In the event the Indemnifying Party exercises the right to
undertake any such defense against any such Third Party Claim as provided above,
the Indemnified Party shall cooperate with the Indemnifying Party in such
defense and make available to the Indemnifying Party all witnesses, pertinent
records, materials and information in the Indemnified Party’s possession or
under the Indemnified Party’s control relating thereto as is reasonably required
by the Indemnifying Party. Similarly, in the event the Indemnified Party is,
directly or indirectly, conducting the defense against any such Third Party
Claim, the Indemnifying Party shall cooperate with the Indemnified Party in such
defense and make available to the Indemnified Party all such witnesses,
pertinent records, materials and information in the Indemnifying Party’s
possession or under the Indemnifying Party’s control relating thereto as is
reasonably required by the Indemnified Party. If the Indemnifying Party shall
control the defense of any such Third Party Claim, the Indemnifying Party shall
obtain the prior written consent of the Indemnified Party (which shall not be
unreasonably withheld) before entering into any settlement of or ceasing to
defend such claim if, pursuant to or as a result of such settlement or
cessation, injunctive or other equitable relief shall be imposed against the
Indemnified Party or if such settlement does not expressly and unconditionally
release the Indemnified Party from all liabilities and obligations with respect
to such claim, without prejudice. No Third Party Claim which is being defended
in good faith by the Indemnifying Party in accordance with the terms of this
Agreement shall be settled by the

63



--------------------------------------------------------------------------------



 



Indemnified Party without the prior written consent of the Indemnifying Party,
which consent shall not be unreasonably withheld, delayed or conditioned.
     Section 9.3 Defense of Tax Claims.
          (a) Notwithstanding the foregoing terms of Section 9.2 to the
contrary, in the event that any Governmental Authority informs Shareholder, on
the one hand, or Purchaser, Holdings, the Company or any of the Subsidiaries, on
the other hand, of any notice of a proposed audit or other dispute concerning an
amount of Taxes with respect to which the other Party may incur liability
hereunder, the Party so informed shall promptly notify the other Party of such
matter. Such notice shall contain factual information (to the extent known)
describing any asserted Tax liability in reasonable detail and shall be
accompanied by copies of any notice or other documents received from any
Governmental Authority with respect to such matter. If an Indemnified Party has
actual knowledge of an asserted Tax liability with respect to a matter for which
it may be indemnified hereunder and such Party fails to provide the Indemnifying
Party prompt notice of such asserted Tax liability, then (i) if the Indemnifying
Party is entirely foreclosed from contesting the asserted Tax liability solely
as a result of the failure to give prompt notice, the Indemnifying Party shall
have no obligation to indemnify the Indemnified Party for Taxes or Losses
arising out of such asserted Tax liability, and (ii) if the Indemnifying Party
is not entirely foreclosed from contesting the asserted Tax liability, but such
failure to provide prompt notice results in any incremental Losses or any
incremental monetary detriment to the Indemnifying Party, then any amount which
the Indemnifying Party is otherwise obligated to pay the Indemnified Party
pursuant to this Agreement shall be reduced by the amount of such incremental
detriment.
          (b) Shareholder shall control any audits, disputes, administrative,
judicial or other proceedings related to Taxes (“Tax Claims”) (i) which relate
to Income Taxes for periods ending on or prior to September 30, 2005, (ii) which
relate to Non-Income Taxes for periods ending on or prior to May 25, 2006 or
(iii) with respect to which Shareholder is required to indemnify Purchaser
hereunder, and provided that, prior to accepting control of such Tax Claim, the
Shareholder agrees in writing that they are required to indemnify Purchaser with
respect to such Tax Claims. Purchaser or Holdings shall control any other Tax
Claims. Subject to the preceding sentence, in the event that an adverse
determination may result in each Party having a responsibility for any amount of
Tax under this Article IX, each Party shall be entitled to fully participate in
that portion of the proceeding relating to the Taxes for which it may incur
liability hereunder. Purchaser or Holdings shall be entitled to participate in
all Tax Claims at its expense and bear any incremental costs incurred as a
result of its participation. For purposes of this Section 9.3(b), the term
“participate” shall include (i) participation in conferences, meetings or
Proceedings with any Governmental Authority, the subject matter of which
includes an item for which such Party may have liability hereunder,
(ii) participation in appearances before any court or tribunal, the subject
matter of which includes an item for which a Party may have liability hereunder,
and (iii) with respect to matters described in the preceding clauses (i) and
(ii), participation in the submission and determination of the content of the
documentation, protests, memoranda of fact and law, and briefs, and the conduct
of oral arguments and presentations.
          (c) Shareholder and Purchaser or Holdings shall not agree to settle
any Tax liability or compromise any claim with respect to Taxes which settlement
or compromise would

64



--------------------------------------------------------------------------------



 



reasonably be expected to materially adversely affect the liability for Taxes
hereunder (or right to Tax benefit) of the other Party, without such other
Party’s consent, which consent shall not be unreasonably withheld or delayed.
     Section 9.4 Tax Treatment. Any payments under this Article IX shall be
treated by the Parties hereto for federal, state and local income Tax purposes
(whether foreign or domestic) as a non-taxable reimbursement or purchase price
adjustment, except to the extent that a contrary treatment is required by
applicable Law.
     Section 9.5 Limits on Indemnification. (a) No amount shall be payable by
Shareholder pursuant to Section 9.2(a)(i) (other than with respect to the
representations and warranties contained in the first sentence of Section 3.1
(Organization), Section 3.2 (Authorization), Section 3.5 (Capitalization),
Section 3.6 (Subsidiaries), Section 3.13(c) (Real Property), Section 3.17(f)
(Change of Control Payments), Section 3.19 (Taxes), Section 3.21 (Affiliate
Transactions), Section 3.23 (Brokers), Section 3.24 (Indebtedness), Section 4.1
(Title), Section 4.2 (Organization), Section 4.3 (Authorization), and
Section 4.5 (Brokers), and in the certificate required to be delivered by the
Company and Shareholder pursuant to Section 7.2(a) with respect to the first
sentence in Section 3.1, and Section 3.2, Section 3.5, Section 3.6,
Section 3.13(c), Section 3.17(f), Section 3.19, Section 3.21, Section 3.23
(Brokers), Section 3.24, Section 4.1, Section 4.2, Section 4.3, and Section 4.5
(collectively, the “Shareholder Fully Indemnified Representations”)) unless
(i) the amount of Loss related to any individual item exceeds $50,000 (provided
that such items shall be aggregated for the purposes of determining whether the
Shareholder Deductible has been reached); and (ii) the aggregate amount of
Losses indemnifiable by Shareholder under Section 9.2(a)(i) exceeds an amount
(the “Shareholder Deductible”) equal to $5.25 million (and then only to the
extent of such excess).
          (b) No amount shall be payable by Purchaser or Holdings pursuant to
Section 9.2(a)(i) (other than with respect to the representations and warranties
contained in Section 3.1 (Organization), Section 3.2 (Authorization) and
Section 5.12 (Brokers), and in the certificate required to be delivered by
Purchaser and Holdings pursuant to Section 7.2(a) with respect to Section 5.1,
Section 5.2 and Section 5.12 (collectively, the “Purchaser Fully Indemnified
Representations”)) unless (i) the amount of Loss related to any individual item
exceeds $50,000 (provided that such items shall be aggregated for the purposes
of determining whether the Purchaser Deductible has been reached); and (ii) the
aggregate amount of Losses indemnifiable by Purchaser and Holdings under
Section 9.2(a)(i) exceeds an amount (the “Purchaser Deductible”) equal to
$750,000 (and then only to the extent of such excess).
          (c) Notwithstanding anything to the contrary contained in this
Agreement, the maximum amount of aggregate indemnifiable Losses which may be
recovered (i) from Shareholder under Section 9.2(a)(i) (other than with respect
to the Shareholder Fully Indemnified Representations) shall be an amount equal
to $52.5 million and (ii) from Purchaser or Holdings under Section 9.2(b)(i)
(other than with respect to the Purchaser Fully Indemnified Representations)
shall be an amount equal to $7.5 million.
          (d) Notwithstanding anything to the contrary contained herein, for
purposes of determining whether there has been a breach of a representation or
warranty and the amount of any Losses that are the subject matter of a claim for
indemnification hereunder, the Deductible

65



--------------------------------------------------------------------------------



 



amount shall be the materiality standard for all purposes hereunder and,
therefore, each representation, warranty and other provision contained in this
Agreement and each certificate delivered pursuant hereto (other than in the case
of the representation and warranty contained in Section 3.11(a)(ii) and in the
certificate required to be delivered by the Company and Shareholder pursuant to
Section 7.2(a) with respect to Section 3.11(a)(ii)) shall be read without regard
and without giving effect to any materiality or Material Adverse Effect standard
or qualification contained in such representation or warranty (as if such
standard or qualification were deleted from such representation and warranty).
          (e) Notwithstanding anything to the contrary contained in this
Agreement, no Party shall be liable to the other Party for any punitive or
exemplary damages arising out of this Agreement; provided, however, that the
foregoing shall not be construed to preclude recovery by the Indemnified Party
in respect of Losses directly incurred from Third Party Claims or Tax Claims.
          (f) Notwithstanding anything to the contrary contained in this
Agreement, no Indemnified Party shall be entitled to recover under any claim of
indemnification pursuant to this Agreement to the extent such Indemnified Party
has previously been indemnified for such claim under the Stock Contribution and
Exchange Agreement.
          (g) The amount of the Indemnifying Party’s liability under this
Agreement shall be net of any applicable insurance proceeds actually received by
the Indemnified Party under the Company’s and/or Shareholder’s insurance
policies in effect prior to the Closing.
     Section 9.6 Indemnification as Exclusive Remedy. Subject to the limitations
set forth in this Article IX, (a) the indemnification provided in Section 9.2(a)
shall be Purchaser’s and Holdings’ exclusive post-Closing monetary remedy for
any breach by Shareholder, CTH LLC or the Company of any representation,
warranty or covenant contained herein, and (b) the indemnification provided in
Section 9.2(b) shall be Shareholder’s exclusive post-Closing monetary remedy
available for any breach by Purchaser or Holdings of any representation,
warranty or covenant contained herein, except in each case with regard to fraud.
Notwithstanding the preceding sentence, each of the Parties acknowledges and
agrees that the other Parties hereto would be damaged irreparably in the event
any of the provisions of this Agreement are not performed in accordance with
their specific terms or otherwise are breached. Accordingly, each of the Parties
hereto agrees that the other Parties hereto shall be entitled to an injunction
(without the posting of a bond) to prevent breaches of the provisions of this
Agreement and to enforce specifically this Agreement and the terms and
provisions hereof (including the indemnification provisions hereof) in any
competent court having jurisdiction over the Parties, in addition to any other
remedy to which they may be entitled at law or in equity.
     Section 9.7 Waiver, Release and Discharge.
          (a) Effective upon the Closing, each of Shareholder and CTH LLC hereby
irrevocably waives, releases and discharges the Company and its Subsidiaries
from any and all liabilities and obligations to Shareholder or CTH LLC arising
from or based upon such Person’s status as a shareholder (including, without
limitation, in respect of rights of contribution or indemnification), in each
case, whether absolute or contingent, liquidated or unliquidated, known

66



--------------------------------------------------------------------------------



 



or unknown, and whether arising hereunder or under any other agreement or
understanding or otherwise at law or equity, and neither Shareholder nor CTH LLC
shall seek to recover any amounts in connection therewith or thereunder from the
Company or its Subsidiaries.
          (b) Each Party represents that such party has read Section 1542 of the
Civil Code of the State of California (“Section 1542”), which provides as
follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
          (c) Each of Shareholder and CTH LLC understands that Section 1542
gives such Party the right not to release existing claims of which such Party is
not now aware, unless such Party voluntarily chooses to waive this right. Having
been so apprised, each of Shareholder and CTH LLC voluntarily elects to and does
waive the rights described in Section 1542 and elects to assume all risks for
claims that existed in such Party’s favor, known or unknown, from the subject of
this release.
ARTICLE X
MISCELLANEOUS
     Section 10.1 Entire Agreement. This Agreement (including the Schedules and
Exhibits hereto), the Transaction Documents and the Confidentiality Agreement
and the documents referred to herein and therein constitute the entire agreement
among the Parties with respect to the subject matter hereof and no Party shall
be liable or bound to any other Party in any manner by any warranties,
representations or covenants except as specifically set forth herein or therein.
     Section 10.2 Governing Law; Jurisdiction. This Agreement shall be governed
by, and construed in accordance with, the internal laws of the State of Delaware
applicable to contracts executed and fully performed within the State of
Delaware, without regard to the conflicts of laws provisions thereof. Any
action, hearing, suit or proceeding arising out of or relating to this Agreement
or any transaction contemplated by this Agreement must be brought in the courts
of the State of Delaware, or, if it has or can acquire jurisdiction, in the
United States District Court for the District of Delaware. Each Party
irrevocably submits to the exclusive jurisdiction of each such court in any such
proceeding and waives any objection it may now or hereafter have to venue or to
convenience of forum. The Parties agree that any or all of them may file a copy
of this Section 10.2 with any court as written evidence of the knowing,
voluntary and bargained agreement between the Parties irrevocably to waive any
objections to venue or to convenience of forum.
     Section 10.3 Waiver of Right to Jury Trial. PURCHASER, HOLDINGS, THE
COMPANY, SHAREHOLDER, AND CTH LLC TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, HEREBY IRREVOCABLY WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
AS TO ANY ISSUE RELATING HERETO IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE CONTEMPLATED TRANSACTIONS.

67



--------------------------------------------------------------------------------



 



     Section 10.4 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be delivered by hand,
mailed by registered or certified mail (return receipt requested), deposited
with a reputable, established overnight courier service for delivery to the
intended addressee against receipt, or sent by telecopy (confirmed by regular,
first-class mail), to Shareholder and Purchaser at the following addresses (or
at such other addresses for a Party as shall be specified by like notice) and
shall be deemed given on the date on which such notice is received:

         
 
  if to Shareholder:   Syufy Enterprises, LP
 
  (or CTH LLC)   150 Pelican Way
 
      San Rafael, CA 94901
 
      Attention: Chief Executive Officer
 
      Fax:
 
       
 
  and a copy to:   Syufy Enterprises, LP
 
      150 Pelican Way
 
      San Rafael, CA 94901
 
      Attention: General Counsel
 
      Fax: 415-448-8475
 
       
 
  and a copy    
 
  (which shall not    
 
  constitute notice) to:   Morrison & Foerster LLP
 
      425 Market Street
 
      San Francisco, CA 94105
 
      Fax: 415-268-7522
 
      Attention: John W. Campbell, Esq.
 
       
 
  if to Purchaser:   Cinemark, Inc.
 
  (or Holdings)   3900 Dallas Parkway, Suite 500
 
      Plano, Texas 75093
 
      Facsimile: (972) 665-1004
 
      Attention: Chief Executive Officer
 
       
 
      and
 
       
 
      Madison Dearborn Capital Partners
 
      Three First National Plaza, 38th Floor
 
      Chicago, IL 60602
 
      Fax: (312) 895-1056
 
      Attention: Benjamin D. Chereskin
 
                       Vahe Dombalagian
 
       
 
  and a copy    
 
  (which shall not    

68



--------------------------------------------------------------------------------



 



         
 
  constitute notice) to:   Cinemark, Inc.
 
      3900 Dallas Parkway, Suite 500
 
      Plano, Texas 75093
 
      Facsimile: (972) 665-1004
 
      Attention: Michael Cavalier
 
       
 
      Kirkland & Ellis LLP
 
      200 E. Randolph Drive
 
      Chicago, IL 60601
 
      Fax: (312) 861-2200
 
      Attention: Edward T. Swan, P.C.
 
                       Michael D. Paley

     Section 10.5 Successors and Assigns. Except as otherwise provided herein,
the terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and permitted assigns of the Parties.
Neither the rights nor the obligations under this Agreement shall be assigned or
delegated by operation of law or otherwise and any attempted assignment or
delegation in violation of this provision shall be null and void; provided that
each of Purchaser and Holdings shall have the right to assign all or any portion
of their respective rights and obligations under this Agreement to (i) one or
more wholly-owned subsidiaries of Purchaser or Holdings (including any
subsidiary which may be organized subsequent to the date hereof), (ii) in
connection with a merger or consolidation involving Purchaser or Holdings or
other disposition of all or substantially all of their respective assets or any
of the divisions of Purchaser or Holdings, or (iii) to any lender providing
financing to Purchaser, Holdings or their respective Affiliates, for collateral
security purposes, and any such lender may exercise all of the rights and
remedies of Purchaser or Holdings hereunder, provided that no such assignment
shall in any manner limit or impair Purchaser’s or Holdings’ obligations
hereunder.
     Section 10.6 Confidentiality. This Agreement is not intended to supersede
or replace the Confidentiality Agreement. The Confidentiality Agreement will
survive the execution and delivery of this Agreement and remain in full force
and effect in accordance with its terms and Purchaser will continue to be
obligated to perform and comply with its obligations under the Confidentiality
Agreement until the Closing, subject to Section 6.13. Upon the consummation of
the Closing, the Parties hereto agree that the Confidentiality Agreement shall
terminate and forthwith become null and void in all respects and cease to have
any further effect.
     Section 10.7 Expenses. Except as otherwise expressly provided in this
Agreement, irrespective of whether the Closing is effected, each Party shall pay
all costs and expenses that it incurs with respect to the negotiation,
execution, delivery and performance of this Agreement and the other documents or
agreements contemplated hereby; provided that if the Closing occurs, the Company
shall pay, at the Closing, all of the Purchaser Expenses.
     Section 10.8 Attorneys’ Fees. In any action at law or suit in equity to
enforce this Agreement or the rights of any of the Parties hereunder, the
prevailing Party in such action or suit shall be entitled to receive a
reasonable sum for its attorneys’ fees and all other reasonable costs and
expenses incurred in such action or suit.

69



--------------------------------------------------------------------------------



 



     Section 10.9 Amendments and Waivers. Subject to the provisions of Section
6.4, this Agreement may not be amended, supplemented or modified except by an
agreement in writing signed by Shareholder and either of Purchaser or Holdings.
No waiver shall be effective unless it is in writing and is signed by the Party
asserted to have granted such waiver. Any amendment or waiver effected in
accordance with this paragraph or Section 6.4 shall be binding upon the Parties
hereto and each future holder of the Shares. The waiver by any Party hereto of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any subsequent breach.
     Section 10.10 Severability. The provisions of this Agreement shall be
deemed severable and if one or more provisions of this Agreement are held to be
invalid or unenforceable under applicable law, such provision shall be excluded
from this Agreement and the balance of the Agreement shall be interpreted as if
such provision were so excluded and shall be enforceable in accordance with its
terms, unless such invalidity or enforceability after taking into account the
mitigation contemplated by this Section 10.10 deprives a Party of a material
benefit contemplated by the Agreement.
     Section 10.11 Interpretation. Unless otherwise indicated herein, with
respect to any reference made in this Agreement to a Section, Article,
Subsection, Paragraph, Subparagraph, Clause, Exhibit or Schedule, such reference
shall be to a section, article, subsection, paragraph, subparagraph or clause
of, or an exhibit or schedule to, this Agreement. Any article, section,
subsection, paragraph or subparagraph headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “but (is/are) not limited to.” Words used herein, regardless of the
number and gender specifically used, shall be deemed and construed to include
any other number, singular or plural, and any other gender, masculine, feminine
or neuter, as the context indicates is appropriate. Where specific language is
used to clarify or illustrate by example a general statement contained herein,
such specific language shall not be deemed to modify, limit or restrict the
construction of the general statement which is being clarified or illustrated.
The Schedules and Exhibits identified in this Agreement, including the Company
Disclosure Schedule and the Shareholder Disclosure Schedule, are incorporated
herein by reference and made a part of this Agreement. This Agreement shall be
construed without regard to any presumption or rule requiring construction or
interpretation against the Party drafting or causing any instrument to be
drafted. The phrases “made available to the Purchaser” or “furnished to the
Purchaser” or similar phrases as used in this Agreement mean that true and
complete copies of the subject documents were posted to the “Project Oscar” data
room at www.intralinks.com on or prior to, and remain accessible to the
Purchaser on, the date that is two days prior to the date of this Agreement.
     Section 10.12 Corporate Securities Law. THE SALE OF THE SECURITIES THAT ARE
THE SUBJECT OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE COMMISSIONER OF
CORPORATIONS OF THE STATE OF CALIFORNIA AND THE SALE OF SUCH SECURITIES AND THE
PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION THEREFOR PRIOR TO SUCH
QUALIFICATION IS UNLAWFUL, UNLESS THE SALE OF SECURITIES IS EXEMPT FROM
QUALIFICATION BY SECTION 25100, 25102 OR 25105 OF THE CALIFORNIA

70



--------------------------------------------------------------------------------



 



CORPORATIONS CODE. THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT ARE EXPRESSLY
CONDITIONED UPON SUCH QUALIFICATION BEING OBTAINED, UNLESS THE SALE IS SO
EXEMPT.
     Section 10.13 No Third Party Beneficiaries. This Agreement is solely for
the benefit of the Company, CTH LLC, Shareholder, Purchaser and Holdings and
their permitted assigns and nothing herein, express or implied, is intended to
or shall confer upon any other Persons any rights or remedies hereunder.
     Section 10.14 Counterparts. This Agreement may be executed in two or more
counterparts (by original or facsimile signature), each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument.
[signature pages follow]

71



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Stock Purchase Agreement
as of the date first above written.

                  CENTURY THEATRES, INC.   CINEMARK USA, INC.    
 
               
By:
      By:        
Name: 
 
  Name: 
 
   
Title:
      Title:        
 
                SYUFY ENTERPRISES, LP   CINEMARK HOLDINGS, INC.    
 
               
By:
      By:        
Name:
 
  Name:
 
   
Title:
      Title:        
 
                CENTURY THEATRES HOLDINGS, LLC            
 
               
By:
               
Name:
 
           
Title:
               

 